UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number:811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period:May 31, 2010 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.8%) U.S. Government Securities (74.3%) United States Treasury Note/Bond 4.875% 4/30/11 770 801 United States Treasury Note/Bond 0.875% 5/31/11 770 773 United States Treasury Note/Bond 4.875% 5/31/11 830 867 United States Treasury Note/Bond 1.125% 6/30/11 1,360 1,370 United States Treasury Note/Bond 5.125% 6/30/11 620 651 United States Treasury Note/Bond 1.000% 7/31/11 500 503 United States Treasury Note/Bond 4.875% 7/31/11 500 525 United States Treasury Note/Bond 5.000% 8/15/11 535 564 United States Treasury Note/Bond 1.000% 8/31/11 510 513 United States Treasury Note/Bond 4.625% 8/31/11 150 158 United States Treasury Note/Bond 1.000% 9/30/11 1,265 1,272 United States Treasury Note/Bond 4.500% 9/30/11 1,235 1,300 United States Treasury Note/Bond 1.000% 10/31/11 1,260 1,267 United States Treasury Note/Bond 4.625% 10/31/11 1,445 1,528 United States Treasury Note/Bond 1.750% 11/15/11 340 346 United States Treasury Note/Bond 0.750% 11/30/11 451 452 United States Treasury Note/Bond 4.500% 11/30/11 1,240 1,312 United States Treasury Note/Bond 1.125% 12/15/11 965 972 United States Treasury Note/Bond 1.000% 12/31/11 870 874 United States Treasury Note/Bond 4.625% 12/31/11 596 634 United States Treasury Note/Bond 0.875% 1/31/12 365 366 United States Treasury Note/Bond 1.375% 2/15/12 369 373 United States Treasury Note/Bond 4.875% 2/15/12 1,171 1,255 United States Treasury Note/Bond 0.875% 2/29/12 595 597 United States Treasury Note/Bond 4.625% 2/29/12 1,360 1,454 United States Treasury Note/Bond 1.375% 3/15/12 535 542 United States Treasury Note/Bond 1.000% 3/31/12 805 809 United States Treasury Note/Bond 4.500% 3/31/12 745 797 United States Treasury Note/Bond 1.375% 4/15/12 795 805 United States Treasury Note/Bond 1.000% 4/30/12 580 583 United States Treasury Note/Bond 4.500% 4/30/12 852 913 United States Treasury Note/Bond 1.375% 5/15/12 626 634 United States Treasury Note/Bond 4.750% 5/31/12 1,085 1,171 United States Treasury Note/Bond 1.875% 6/15/12 1,280 1,309 United States Treasury Note/Bond 4.875% 6/30/12 1,440 1,564 United States Treasury Note/Bond 1.500% 7/15/12 265 269 United States Treasury Note/Bond 4.625% 7/31/12 650 704 United States Treasury Note/Bond 1.750% 8/15/12 415 423 United States Treasury Note/Bond 4.375% 8/15/12 990 1,067 United States Treasury Note/Bond 4.125% 8/31/12 970 1,042 United States Treasury Note/Bond 1.375% 9/15/12 240 243 United States Treasury Note/Bond 4.250% 9/30/12 495 534 United States Treasury Note/Bond 1.375% 10/15/12 385 389 United States Treasury Note/Bond 3.875% 10/31/12 830 888 United States Treasury Note/Bond 1.375% 11/15/12 1,528 1,541 United States Treasury Note/Bond 3.375% 11/30/12 255 270 United States Treasury Note/Bond 1.125% 12/15/12 990 991 United States Treasury Note/Bond 3.625% 12/31/12 780 832 United States Treasury Note/Bond 1.375% 1/15/13 578 581 United States Treasury Note/Bond 2.875% 1/31/13 1,415 1,482 United States Treasury Note/Bond 1.375% 2/15/13 747 751 United States Treasury Note/Bond 3.875% 2/15/13 945 1,016 United States Treasury Note/Bond 2.750% 2/28/13 340 355 United States Treasury Note/Bond 1.375% 3/15/13 1,134 1,140 United States Treasury Note/Bond 2.500% 3/31/13 859 891 United States Treasury Note/Bond 1.750% 4/15/13 1,065 1,081 United States Treasury Note/Bond 3.125% 4/30/13 747 788 United States Treasury Note/Bond 1.375% 5/15/13 1,135 1,139 United States Treasury Note/Bond 3.625% 5/15/13 306 327 United States Treasury Note/Bond 3.500% 5/31/13 219 234 United States Treasury Note/Bond 3.375% 7/31/13 75 80 Agency Bonds and Notes (24.5%) 1 Bank of America Corp. 2.100% 4/30/12 530 541 1 Citibank NA 1.750% 12/28/12 300 303 2 Federal Farm Credit Bank 1.750% 2/21/13 200 202 2 Federal Farm Credit Bank 1.375% 6/25/13 60 60 2 Federal Home Loan Banks 3.125% 6/10/11 25 26 2 Federal Home Loan Banks 1.625% 7/27/11 750 759 2 Federal Home Loan Banks 1.000% 12/28/11 500 502 2 Federal Home Loan Banks 1.125% 5/18/12 150 150 2 Federal Home Loan Banks 1.750% 8/22/12 350 355 2 Federal Home Loan Banks 1.625% 9/26/12 630 637 2 Federal Home Loan Banks 4.500% 11/15/12 100 108 2 Federal Home Loan Banks 1.625% 11/21/12 200 202 2 Federal Home Loan Banks 1.750% 12/14/12 50 50 2 Federal Home Loan Banks 1.500% 1/16/13 25 25 2 Federal Home Loan Banks 1.625% 3/20/13 25 25 2 Federal Home Loan Banks 3.875% 6/14/13 250 268 2 Federal Home Loan Mortgage Corp. 6.000% 6/15/11 175 185 2 Federal Home Loan Mortgage Corp. 3.875% 6/29/11 200 207 2 Federal Home Loan Mortgage Corp. 5.250% 7/18/11 500 526 2 Federal Home Loan Mortgage Corp. 1.125% 12/15/11 630 633 2 Federal Home Loan Mortgage Corp. 5.750% 1/15/12 100 108 2 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 215 220 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 770 781 2 Federal Home Loan Mortgage Corp. 1.125% 7/27/12 200 200 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 300 307 2 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 100 107 2 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 400 402 2 Federal National Mortgage Assn. 2.750% 4/11/11 75 76 2 Federal National Mortgage Assn. 3.625% 8/15/11 675 699 2 Federal National Mortgage Assn. 5.000% 10/15/11 300 318 2 Federal National Mortgage Assn. 5.375% 11/15/11 260 277 2 Federal National Mortgage Assn. 1.000% 11/23/11 180 181 2 Federal National Mortgage Assn. 2.000% 1/9/12 50 51 2 Federal National Mortgage Assn. 0.875% 1/12/12 25 25 2 Federal National Mortgage Assn. 5.000% 2/16/12 25 27 2 Federal National Mortgage Assn. 6.125% 3/15/12 375 410 2 Federal National Mortgage Assn. 1.000% 4/4/12 100 100 2 Federal National Mortgage Assn. 1.875% 4/20/12 25 25 2 Federal National Mortgage Assn. 4.875% 5/18/12 100 108 2 Federal National Mortgage Assn. 1.250% 6/22/12 270 271 2 Federal National Mortgage Assn. 5.250% 8/1/12 125 135 2 Federal National Mortgage Assn. 1.750% 8/10/12 250 254 2 Federal National Mortgage Assn. 4.375% 9/15/12 100 107 2,3 Federal National Mortgage Assn. 1.550% 9/17/12 1,000 1,003 2,3 Federal National Mortgage Assn. 1.600% 10/1/12 50 50 2 Federal National Mortgage Assn. 3.250% 4/9/13 175 184 2 Federal National Mortgage Assn. 1.750% 5/7/13 50 50 2 Federal National Mortgage Assn. 1.500% 6/26/13 225 225 1 General Electric Capital Corp. 2.200% 6/8/12 115 118 1 General Electric Capital Corp. 2.000% 9/28/12 115 117 1 General Electric Capital Corp. 2.125% 12/21/12 255 260 1 Goldman Sachs Group Inc. 1.625% 7/15/11 300 303 1 Goldman Sachs Group Inc. 3.250% 6/15/12 300 313 1 HSBC USA Inc. 3.125% 12/16/11 250 259 1 John Deere Capital Corp. 2.875% 6/19/12 490 508 1 JPMorgan Chase & Co. 3.125% 12/1/11 450 465 1 JPMorgan Chase & Co. 2.200% 6/15/12 220 225 1 Morgan Stanley 3.250% 12/1/11 300 311 1 Morgan Stanley 2.250% 3/13/12 220 225 1 PNC Funding Corp. 2.300% 6/22/12 200 205 1 Wells Fargo & Co. 3.000% 12/9/11 375 387 Total U.S. Government and Agency Obligations (Cost $64,809) Market Value Coupon Shares ($000) Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 4 Vanguard Market Liquidity Fund (Cost $1,039) 0.246% 1,039,229 1,039 Total Investments (100.4%) (Cost $65,848) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Short-Term Government Bond Index Fund Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations 65,073 Temporary Cash Investments 1,039 Total 1,039 65,073 C. At May 31, 2010, the cost of investment securities for tax purposes was $65,848,000. Net unrealized appreciation of investment securities for tax purposes was $264,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Intermediate-Term Government Bond Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.0%) U.S. Government Securities (87.3%) United States Treasury Note/Bond 2.875% 1/31/13 99 104 United States Treasury Note/Bond 2.750% 2/28/13 404 422 United States Treasury Note/Bond 2.500% 3/31/13 318 330 United States Treasury Note/Bond 3.625% 5/15/13 110 118 United States Treasury Note/Bond 3.500% 5/31/13 1,025 1,094 United States Treasury Note/Bond 3.375% 6/30/13 1,261 1,341 United States Treasury Note/Bond 3.375% 7/31/13 262 278 United States Treasury Note/Bond 4.250% 8/15/13 356 388 United States Treasury Note/Bond 3.125% 8/31/13 470 495 United States Treasury Note/Bond 3.125% 9/30/13 735 775 United States Treasury Note/Bond 2.750% 10/31/13 2,222 2,313 United States Treasury Note/Bond 1.750% 1/31/14 440 442 United States Treasury Note/Bond 1.875% 2/28/14 105 106 United States Treasury Note/Bond 1.750% 3/31/14 593 594 United States Treasury Note/Bond 2.625% 7/31/14 3,147 3,247 United States Treasury Note/Bond 2.375% 8/31/14 382 390 United States Treasury Note/Bond 2.375% 9/30/14 252 257 United States Treasury Note/Bond 2.375% 10/31/14 195 199 United States Treasury Note/Bond 4.250% 11/15/14 85 94 United States Treasury Note/Bond 2.125% 11/30/14 435 439 United States Treasury Note/Bond 2.625% 12/31/14 705 725 United States Treasury Note/Bond 2.250% 1/31/15 271 274 United States Treasury Note/Bond 4.000% 2/15/15 724 788 United States Treasury Note/Bond 11.250% 2/15/15 435 616 United States Treasury Note/Bond 2.375% 2/28/15 4,244 4,314 United States Treasury Note/Bond 2.500% 3/31/15 2,255 2,303 United States Treasury Note/Bond 2.500% 4/30/15 219 223 United States Treasury Note/Bond 4.125% 5/15/15 665 729 United States Treasury Note/Bond 10.625% 8/15/15 213 302 United States Treasury Note/Bond 9.250% 2/15/16 121 166 United States Treasury Note/Bond 2.625% 2/29/16 369 372 United States Treasury Note/Bond 2.375% 3/31/16 473 470 United States Treasury Note/Bond 2.625% 4/30/16 2,337 2,352 United States Treasury Note/Bond 5.125% 5/15/16 601 691 United States Treasury Note/Bond 7.250% 5/15/16 123 156 United States Treasury Note/Bond 3.250% 5/31/16 222 231 United States Treasury Note/Bond 3.250% 7/31/16 98 102 United States Treasury Note/Bond 3.000% 8/31/16 375 383 United States Treasury Note/Bond 3.000% 9/30/16 1,035 1,056 United States Treasury Note/Bond 3.125% 10/31/16 325 334 United States Treasury Note/Bond 7.500% 11/15/16 65 84 United States Treasury Note/Bond 2.750% 11/30/16 315 316 United States Treasury Note/Bond 3.250% 12/31/16 19 20 United States Treasury Note/Bond 3.125% 1/31/17 2,680 2,745 United States Treasury Note/Bond 4.625% 2/15/17 177 199 United States Treasury Note/Bond 3.000% 2/28/17 542 551 United States Treasury Note/Bond 3.250% 3/31/17 1,639 1,693 United States Treasury Note/Bond 4.500% 5/15/17 394 440 United States Treasury Note/Bond 8.750% 5/15/17 200 277 United States Treasury Note/Bond 2.750% 5/31/17 134 134 United States Treasury Note/Bond 4.750% 8/15/17 123 139 United States Treasury Note/Bond 8.875% 8/15/17 178 249 United States Treasury Note/Bond 4.250% 11/15/17 538 590 United States Treasury Note/Bond 3.500% 2/15/18 715 744 United States Treasury Note/Bond 3.875% 5/15/18 1,015 1,080 United States Treasury Note/Bond 9.125% 5/15/18 453 654 United States Treasury Note/Bond 4.000% 8/15/18 80 86 United States Treasury Note/Bond 3.750% 11/15/18 1,311 1,373 United States Treasury Note/Bond 9.000% 11/15/18 198 286 United States Treasury Note/Bond 2.750% 2/15/19 100 97 United States Treasury Note/Bond 8.875% 2/15/19 44 63 United States Treasury Note/Bond 3.125% 5/15/19 569 564 United States Treasury Note/Bond 3.625% 8/15/19 1,351 1,388 United States Treasury Note/Bond 8.125% 8/15/19 404 561 United States Treasury Note/Bond 3.375% 11/15/19 2,131 2,144 United States Treasury Note/Bond 3.625% 2/15/20 1,375 1,411 United States Treasury Note/Bond 8.500% 2/15/20 661 945 United States Treasury Note/Bond 3.500% 5/15/20 335 341 United States Treasury Note/Bond 8.750% 5/15/20 108 157 Agency Bonds and Notes (11.7%) 1 Federal Home Loan Banks 1.875% 6/21/13 200 202 1 Federal Home Loan Banks 4.000% 9/6/13 100 108 1 Federal Home Loan Banks 3.625% 10/18/13 150 160 1 Federal Home Loan Banks 5.500% 8/13/14 75 85 1 Federal Home Loan Banks 2.750% 12/12/14 25 25 1 Federal Home Loan Banks 4.750% 12/16/16 100 110 1 Federal Home Loan Banks 4.875% 5/17/17 100 111 1 Federal Home Loan Banks 5.000% 11/17/17 200 224 1 Federal Home Loan Banks 5.375% 5/15/19 325 370 1 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 300 320 1 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 200 216 1 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 175 179 1 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 100 102 1 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 100 104 1 Federal Home Loan Mortgage Corp. 4.500% 1/15/15 325 357 1 Federal Home Loan Mortgage Corp. 5.050% 1/26/15 50 56 1 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 75 77 1 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 100 112 1 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 225 253 1 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 200 203 1 Federal National Mortgage Assn. 1.750% 5/7/13 300 302 1,2 Federal National Mortgage Assn. 2.000% 5/24/13 20 20 1 Federal National Mortgage Assn. 3.875% 7/12/13 150 161 1 Federal National Mortgage Assn. 4.625% 10/15/13 150 164 1 Federal National Mortgage Assn. 2.875% 12/11/13 505 524 1 Federal National Mortgage Assn. 2.750% 3/13/14 200 206 1 Federal National Mortgage Assn. 2.500% 5/15/14 200 204 1 Federal National Mortgage Assn. 2.625% 11/20/14 200 204 1,2 Federal National Mortgage Assn. 3.000% 3/9/15 100 101 1 Federal National Mortgage Assn. 5.000% 4/15/15 270 303 1 Federal National Mortgage Assn. 4.375% 10/15/15 175 191 1 Federal National Mortgage Assn. 5.000% 2/13/17 150 168 1 Federal National Mortgage Assn. 5.000% 5/11/17 50 56 1 Federal National Mortgage Assn. 5.375% 6/12/17 145 166 1 Financing Corp. Fico 10.700% 10/6/17 100 147 Private Export Funding Corp. 3.050% 10/15/14 175 179 1 Tennessee Valley Authority 5.500% 7/18/17 125 142 Total U.S. Government and Agency Obligations (Cost $54,893) Market Value Coupon Shares ($000) Temporary Cash Investment (1.7%) Money Market Fund (1.7%) 3 Vanguard Market Liquidity Fund (Cost $965) 0.246% 964,953 965 Total Investments (100.7%) (Cost $55,858) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A . Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations 55,956 Temporary Cash Investments 965 Total 965 55,956 Intermediate-Term Government Bond Index Fund C . At May 31, 2010, the cost of investment securities for tax purposes was $55,858,000. Net unrealized appreciation of investment securities for tax purposes was $1,062,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase Vanguard Long-Term Government Bond Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.0%) U.S. Government Securities (90.0%) United States Treasury Note/Bond 8.500% 2/15/20 325 465 United States Treasury Note/Bond 8.750% 5/15/20 148 216 United States Treasury Note/Bond 8.750% 8/15/20 220 321 United States Treasury Note/Bond 7.875% 2/15/21 100 139 United States Treasury Note/Bond 8.125% 8/15/21 25 36 United States Treasury Note/Bond 7.250% 8/15/22 50 68 United States Treasury Note/Bond 7.125% 2/15/23 810 1,088 United States Treasury Note/Bond 6.250% 8/15/23 430 540 United States Treasury Note/Bond 7.500% 11/15/24 255 358 United States Treasury Note/Bond 7.625% 2/15/25 320 455 United States Treasury Note/Bond 6.000% 2/15/26 260 324 United States Treasury Note/Bond 6.750% 8/15/26 136 182 United States Treasury Note/Bond 6.625% 2/15/27 380 505 United States Treasury Note/Bond 6.125% 11/15/27 25 32 United States Treasury Note/Bond 5.500% 8/15/28 32 38 United States Treasury Note/Bond 5.250% 11/15/28 54 63 United States Treasury Note/Bond 5.250% 2/15/29 389 451 United States Treasury Note/Bond 6.125% 8/15/29 635 812 United States Treasury Note/Bond 6.250% 5/15/30 135 176 United States Treasury Note/Bond 5.375% 2/15/31 115 136 United States Treasury Note/Bond 4.500% 2/15/36 355 374 United States Treasury Note/Bond 4.750% 2/15/37 355 388 United States Treasury Note/Bond 5.000% 5/15/37 417 474 United States Treasury Note/Bond 4.375% 2/15/38 25 26 United States Treasury Note/Bond 3.500% 2/15/39 1,264 1,113 United States Treasury Note/Bond 4.250% 5/15/39 160 161 United States Treasury Note/Bond 4.500% 8/15/39 960 1,005 United States Treasury Note/Bond 4.375% 11/15/39 1,261 1,293 United States Treasury Note/Bond 4.625% 2/15/40 499 533 United States Treasury Note/Bond 4.375% 5/15/40 160 164 Agency Bonds and Notes (8.0%) 1 Federal Home Loan Banks 5.500% 7/15/36 170 186 1 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 40 51 1 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 215 262 1 Federal National Mortgage Assn. 6.250% 5/15/29 210 251 1 Federal National Mortgage Assn. 6.625% 11/15/30 120 150 1 Federal National Mortgage Assn. 5.625% 7/15/37 130 145 1 Tennessee Valley Authority 5.250% 9/15/39 12 13 Total U.S. Government and Agency Obligations (Cost $12,523) Market Value Coupon Shares ($000) Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 2 Vanguard Market Liquidity Fund (Cost $259) 0.246% 258,542 259 Total Investments (100.0%) (Cost $12,782) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations 12,994 Temporary Cash Investments 259 Total 259 12,994 C. At May 31, 2010, the cost of investment securities for tax purposes was $12,782,000. Net unrealized appreciation of investment securities for tax purposes was $471,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Short-Term Corporate Bond Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.9%) U.S. Government Securities (0.9%) United States Treasury Note/Bond 1.125% 6/30/11 325 327 United States Treasury Note/Bond 4.875% 7/31/11 195 205 United States Treasury Note/Bond 5.000% 8/15/11 235 248 United States Treasury Note/Bond 4.625% 8/31/11 240 252 United States Treasury Note/Bond 1.375% 5/15/13 2,100 2,108 United States Treasury Note/Bond 2.500% 4/30/15 25 26 United States Treasury Note/Bond 2.125% 5/31/15 1,300 1,302 Total U.S. Government and Agency Obligations (Cost $4,464) Corporate Bonds (97.8%) Finance (41.4%) Banking (29.7%) American Express Co. 4.875% 7/15/13 75 80 American Express Co. 7.250% 5/20/14 275 311 American Express Credit Corp. 5.875% 5/2/13 975 1,061 American Express Credit Corp. 7.300% 8/20/13 1,750 1,997 American Express Credit Corp. 5.125% 8/25/14 2,750 2,936 Astoria Financial Corp. 5.750% 10/15/12 150 154 Bank of America Corp. 5.375% 8/15/11 2,850 2,970 Bank of America Corp. 6.250% 4/15/12 3,025 3,208 Bank of America Corp. 4.875% 1/15/13 100 104 Bank of America Corp. 4.900% 5/1/13 250 261 Bank of America Corp. 7.375% 5/15/14 1,325 1,466 Bank of America Corp. 4.500% 4/1/15 2,750 2,731 Bank of New York Mellon Corp. 4.950% 11/1/12 200 216 Bank of New York Mellon Corp. 4.500% 4/1/13 75 80 Bank of New York Mellon Corp. 4.300% 5/15/14 3,463 3,657 Bank of New York Mellon Corp. 4.950% 3/15/15 1,000 1,076 Bank of Nova Scotia 3.400% 1/22/15 2,625 2,654 Bank of Tokyo-Mitsubishi UFJ Ltd. 7.400% 6/15/11 250 264 Bank One Corp. 5.250% 1/30/13 50 53 Barclays Bank PLC 2.500% 1/23/13 3,000 2,952 Barclays Bank PLC 5.200% 7/10/14 100 104 BB&T Corp. 6.500% 8/1/11 201 211 BB&T Corp. 3.850% 7/27/12 2,650 2,727 Bear Stearns Cos. LLC 5.350% 2/1/12 400 424 Bear Stearns Cos. LLC 5.700% 11/15/14 1,652 1,816 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 2,175 2,162 Capital One Bank USA NA 6.500% 6/13/13 200 221 Capital One Financial Corp. 7.375% 5/23/14 1,975 2,246 Citigroup Inc. 6.500% 1/18/11 250 257 Citigroup Inc. 6.000% 2/21/12 100 105 Citigroup Inc. 5.250% 2/27/12 5,325 5,471 Citigroup Inc. 5.625% 8/27/12 775 796 Citigroup Inc. 5.300% 10/17/12 1,425 1,470 Citigroup Inc. 5.500% 4/11/13 4,825 4,974 Citigroup Inc. 6.375% 8/12/14 425 450 Citigroup Inc. 5.000% 9/15/14 1,325 1,313 Citigroup Inc. 5.500% 10/15/14 300 307 Citigroup Inc. 6.010% 1/15/15 500 519 Credit Suisse 3.450% 7/2/12 2,725 2,813 Credit Suisse 5.000% 5/15/13 3,850 4,101 Credit Suisse 5.500% 5/1/14 675 727 Credit Suisse 3.500% 3/23/15 450 446 Credit Suisse USA Inc. 5.250% 3/2/11 150 155 Credit Suisse USA Inc. 5.500% 8/16/11 500 523 Credit Suisse USA Inc. 6.500% 1/15/12 250 268 Credit Suisse USA Inc. 4.875% 1/15/15 500 531 Deutsche Bank AG 5.375% 10/12/12 550 586 Deutsche Bank AG 4.875% 5/20/13 425 448 Deutsche Bank AG 3.875% 8/18/14 3,750 3,874 Fifth Third Bancorp 6.250% 5/1/13 1,025 1,107 1 Goldman Sachs Capital II 5.793% 12/29/49 650 500 Goldman Sachs Group Inc. 6.600% 1/15/12 467 493 Goldman Sachs Group Inc. 3.625% 8/1/12 5,125 5,164 Goldman Sachs Group Inc. 5.450% 11/1/12 500 521 Goldman Sachs Group Inc. 5.250% 4/1/13 375 389 Goldman Sachs Group Inc. 4.750% 7/15/13 400 412 Goldman Sachs Group Inc. 5.250% 10/15/13 1,050 1,093 Goldman Sachs Group Inc. 5.150% 1/15/14 125 129 Goldman Sachs Group Inc. 6.000% 5/1/14 2,150 2,284 Goldman Sachs Group Inc. 5.125% 1/15/15 1,425 1,467 HSBC Bank USA NA 4.625% 4/1/14 400 417 ICICI Bank Ltd. 6.625% 10/3/12 775 806 JPMorgan Chase & Co. 4.600% 1/17/11 200 204 JPMorgan Chase & Co. 6.750% 2/1/11 400 414 JPMorgan Chase & Co. 5.600% 6/1/11 1,000 1,044 JPMorgan Chase & Co. 4.850% 6/16/11 850 881 JPMorgan Chase & Co. 4.500% 1/15/12 200 209 JPMorgan Chase & Co. 6.625% 3/15/12 200 216 JPMorgan Chase & Co. 5.375% 10/1/12 1,850 1,982 JPMorgan Chase & Co. 5.750% 1/2/13 464 498 JPMorgan Chase & Co. 4.875% 3/15/14 175 185 JPMorgan Chase & Co. 4.650% 6/1/14 1,339 1,421 JPMorgan Chase & Co. 5.125% 9/15/14 1,200 1,282 JPMorgan Chase & Co. 3.700% 1/20/15 3,100 3,142 JPMorgan Chase & Co. 4.750% 3/1/15 150 160 KeyCorp 6.500% 5/14/13 1,440 1,551 M&I Marshall & Ilsley Bank 6.375% 9/1/11 425 428 1 Mellon Capital IV 6.244% 6/29/49 100 86 Merrill Lynch & Co. Inc. 4.790% 8/4/10 300 302 Merrill Lynch & Co. Inc. 5.770% 7/25/11 775 808 Merrill Lynch & Co. Inc. 6.050% 8/15/12 875 924 Merrill Lynch & Co. Inc. 5.450% 2/5/13 1,850 1,923 Merrill Lynch & Co. Inc. 6.150% 4/25/13 625 660 Merrill Lynch & Co. Inc. 5.000% 1/15/15 775 776 Morgan Stanley 5.625% 1/9/12 1,625 1,683 Morgan Stanley 5.750% 8/31/12 975 1,016 Morgan Stanley 5.300% 3/1/13 3,185 3,271 Morgan Stanley 4.750% 4/1/14 300 297 Morgan Stanley 6.000% 5/13/14 550 571 Morgan Stanley 4.200% 11/20/14 250 243 Morgan Stanley 4.100% 1/26/15 1,425 1,367 Morgan Stanley 6.000% 4/28/15 2,925 3,028 National City Bank 4.625% 5/1/13 175 184 Northern Trust Corp. 5.500% 8/15/13 1,000 1,103 PNC Funding Corp. 5.400% 6/10/14 850 921 PNC Funding Corp. 3.625% 2/8/15 1,200 1,219 Regions Financial Corp. 7.750% 11/10/14 350 373 Royal Bank of Canada 5.650% 7/20/11 750 787 Royal Bank of Canada 2.100% 7/29/13 575 579 Royal Bank of Scotland Group PLC 6.375% 2/1/11 132 132 Royal Bank of Scotland Group PLC 5.000% 10/1/14 2,015 1,920 Royal Bank of Scotland Group PLC 5.050% 1/8/15 600 571 Royal Bank of Scotland PLC 4.875% 8/25/14 125 124 State Street Corp. 4.300% 5/30/14 1,500 1,584 SunTrust Banks Inc. 5.250% 11/5/12 1,600 1,671 UBS AG 3.875% 1/15/15 1,275 1,250 US Bancorp 4.200% 5/15/14 225 237 US Bancorp 2.875% 11/20/14 325 327 US Bank NA 6.375% 8/1/11 1,925 2,038 US Bank NA 6.300% 2/4/14 150 168 US Bank NA 4.950% 10/30/14 360 388 US Bank NA 4.800% 4/15/15 600 647 Wachovia Bank NA 4.800% 11/1/14 650 678 Wachovia Corp. 5.300% 10/15/11 200 210 Wachovia Corp. 5.500% 5/1/13 1,000 1,078 Wells Fargo & Co. 6.375% 8/1/11 800 840 Wells Fargo & Co. 4.375% 1/31/13 4,275 4,485 Wells Fargo & Co. 4.950% 10/16/13 1,000 1,062 Wells Fargo & Co. 3.750% 10/1/14 4,550 4,631 Wells Fargo & Co. 5.000% 11/15/14 150 156 Wells Fargo & Co. 3.625% 4/15/15 600 605 Wells Fargo Bank NA 6.450% 2/1/11 257 266 Wells Fargo Bank NA 4.750% 2/9/15 500 522 1 Wells Fargo Capital XIII 7.700% 12/29/49 625 612 1 Wells Fargo Capital XV 9.750% 12/29/49 700 749 Westpac Banking Corp. 2.250% 11/19/12 1,550 1,553 Westpac Banking Corp. 4.200% 2/27/15 300 306 Brokerage (1.1%) BlackRock Inc. 2.250% 12/10/12 1,100 1,115 BlackRock Inc. 3.500% 12/10/14 200 205 Charles Schwab Corp. 4.950% 6/1/14 775 835 Franklin Resources Inc. 2.000% 5/20/13 175 175 Franklin Resources Inc. 3.125% 5/20/15 150 150 Jefferies Group Inc. 7.750% 3/15/12 750 817 Jefferies Group Inc. 5.875% 6/8/14 100 106 Nomura Holdings Inc. 5.000% 3/4/15 1,450 1,505 TD Ameritrade Holding Corp. 4.150% 12/1/14 700 715 Finance Companies (5.2%) Block Financial LLC 5.125% 10/30/14 250 264 General Electric Capital Corp. 5.000% 11/15/11 400 420 General Electric Capital Corp. 5.875% 2/15/12 1,510 1,602 General Electric Capital Corp. 5.000% 4/10/12 625 655 General Electric Capital Corp. 6.000% 6/15/12 1,670 1,794 General Electric Capital Corp. 5.250% 10/19/12 200 212 General Electric Capital Corp. 2.800% 1/8/13 300 302 General Electric Capital Corp. 5.450% 1/15/13 8,375 8,979 General Electric Capital Corp. 4.800% 5/1/13 75 79 General Electric Capital Corp. 5.900% 5/13/14 1,775 1,941 General Electric Capital Corp. 3.750% 11/14/14 1,775 1,803 HSBC Finance Corp. 5.700% 6/1/11 125 129 HSBC Finance Corp. 6.375% 10/15/11 650 681 HSBC Finance Corp. 7.000% 5/15/12 50 54 HSBC Finance Corp. 5.900% 6/19/12 3,650 3,892 HSBC Finance Corp. 6.375% 11/27/12 305 327 HSBC Finance Corp. 4.750% 7/15/13 150 157 HSBC Finance Corp. 5.250% 1/15/14 525 552 SLM Corp. 5.400% 10/25/11 500 502 SLM Corp. 5.000% 10/1/13 1,525 1,450 SLM Corp. 5.375% 5/15/14 325 298 Insurance (4.2%) ACE INA Holdings Inc. 5.875% 6/15/14 375 418 Aetna Inc. 5.750% 6/15/11 175 182 Allstate Corp. 5.000% 8/15/14 207 224 Allstate Life Global Funding Trusts 5.375% 4/30/13 1,272 1,385 American International Group Inc. 4.250% 5/15/13 950 869 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 630 661 Berkshire Hathaway Finance Corp. 4.750% 5/15/12 700 744 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 375 403 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 575 629 Berkshire Hathaway Inc. 3.200% 2/11/15 3,475 3,557 Chubb Corp. 5.200% 4/1/13 25 27 CNA Financial Corp. 5.850% 12/15/14 1,200 1,252 Genworth Financial Inc. 5.750% 6/15/14 635 629 Hartford Financial Services Group Inc. 4.625% 7/15/13 250 258 Jefferson-Pilot Corp. 4.750% 1/30/14 525 541 Lincoln National Corp. 5.650% 8/27/12 175 185 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 175 182 MetLife Inc. 6.125% 12/1/11 400 424 Metropolitan Life Global Funding I 5.125% 6/10/14 100 107 Pricoa Global Funding I 5.625% 5/24/11 125 130 Principal Financial Group Inc. 7.875% 5/15/14 850 974 Principal Life Global Funding I 5.125% 10/15/13 175 187 Principal Life Income Funding Trusts 5.300% 4/24/13 800 860 Protective Life Secured Trusts 5.450% 9/28/12 150 162 Prudential Financial Inc. 5.800% 6/15/12 25 27 Prudential Financial Inc. 5.150% 1/15/13 200 212 Prudential Financial Inc. 5.100% 9/20/14 2,075 2,201 Prudential Financial Inc. 6.200% 1/15/15 400 438 Prudential Financial Inc. 4.750% 6/13/15 775 803 Travelers Cos. Inc. 5.375% 6/15/12 50 54 UnitedHealth Group Inc. 4.875% 2/15/13 575 610 UnitedHealth Group Inc. 4.875% 3/15/15 500 532 WellPoint Health Networks Inc. 6.375% 1/15/12 200 214 WellPoint Inc. 6.800% 8/1/12 100 110 WellPoint Inc. 6.000% 2/15/14 595 660 XL Capital Finance Europe PLC 6.500% 1/15/12 175 184 Other Finance (0.2%) Brookfield Asset Management Inc. 7.125% 6/15/12 550 590 NASDAQ OMX Group Inc. 4.000% 1/15/15 225 226 ORIX Corp. 5.480% 11/22/11 225 231 Real Estate Investment Trusts (1.0%) Boston Properties LP 6.250% 1/15/13 600 654 Brandywine Operating Partnership LP 7.500% 5/15/15 450 494 Duke Realty LP 7.375% 2/15/15 350 383 ERP Operating LP 5.250% 9/15/14 100 107 HCP Inc. 5.650% 12/15/13 100 105 Hospitality Properties Trust 7.875% 8/15/14 150 165 Liberty Property LP 5.125% 3/2/15 600 611 ProLogis 7.625% 8/15/14 750 804 Regency Centers LP 6.750% 1/15/12 250 265 Simon Property Group LP 5.300% 5/30/13 500 537 Simon Property Group LP 6.750% 5/15/14 95 105 Simon Property Group LP 5.625% 8/15/14 115 124 Simon Property Group LP 4.200% 2/1/15 600 607 Industrial (48.9%) Basic Industry (4.6%) Air Products & Chemicals Inc. 4.150% 2/1/13 100 105 Alcoa Inc. 6.000% 1/15/12 705 732 Alcoa Inc. 5.375% 1/15/13 350 360 Alcoa Inc. 6.000% 7/15/13 275 288 ArcelorMittal 5.375% 6/1/13 1,800 1,877 ArcelorMittal USA Inc. 6.500% 4/15/14 250 265 Barrick Gold Financeco LLC 6.125% 9/15/13 25 28 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 1,650 1,767 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 1,150 1,276 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 450 470 Dow Chemical Co. 4.850% 8/15/12 525 552 Dow Chemical Co. 7.600% 5/15/14 500 572 Dow Chemical Co. 5.900% 2/15/15 900 972 EI du Pont de Nemours & Co. 5.000% 7/15/13 1,475 1,610 EI du Pont de Nemours & Co. 5.875% 1/15/14 600 675 EI du Pont de Nemours & Co. 4.875% 4/30/14 450 492 International Paper Co. 7.400% 6/15/14 1,400 1,595 Potash Corp. of Saskatchewan Inc. 5.250% 5/15/14 1,000 1,097 PPG Industries Inc. 5.750% 3/15/13 1,400 1,526 Praxair Inc. 6.375% 4/1/12 450 492 Praxair Inc. 1.750% 11/15/12 1,150 1,154 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 2,875 3,138 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 700 838 Rohm and Haas Co. 5.600% 3/15/13 275 292 Teck Resources Ltd. 9.750% 5/15/14 575 673 Capital Goods (5.5%) 3M Co. 4.500% 11/1/11 1,400 1,473 3M Co. 4.375% 8/15/13 425 459 Bemis Co. Inc. 5.650% 8/1/14 75 82 Black & Decker Corp. 7.125% 6/1/11 250 263 Boeing Capital Corp. 6.500% 2/15/12 425 464 Boeing Capital Corp. 3.250% 10/27/14 300 310 Boeing Co. 1.875% 11/20/12 1,740 1,754 Boeing Co. 3.500% 2/15/15 225 234 Caterpillar Financial Services Corp. 5.125% 10/12/11 375 395 Caterpillar Financial Services Corp. 1.900% 12/17/12 150 151 Caterpillar Financial Services Corp. 2.000% 4/5/13 2,450 2,464 Caterpillar Financial Services Corp. 6.125% 2/17/14 1,270 1,436 Cooper US Inc. 5.250% 11/15/12 25 27 Cooper US Inc. 5.450% 4/1/15 950 1,053 CRH America Inc. 5.300% 10/15/13 1,225 1,303 Deere & Co. 6.950% 4/25/14 125 147 Eaton Corp. 5.750% 7/15/12 250 272 General Dynamics Corp. 1.800% 7/15/11 977 985 General Dynamics Corp. 5.250% 2/1/14 350 389 General Electric Co. 5.000% 2/1/13 3,000 3,209 Honeywell International Inc. 6.125% 11/1/11 225 241 Honeywell International Inc. 4.250% 3/1/13 1,400 1,494 Illinois Tool Works Inc. 5.150% 4/1/14 150 167 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 525 579 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 450 550 John Deere Capital Corp. 5.400% 10/17/11 50 53 John Deere Capital Corp. 7.000% 3/15/12 505 556 John Deere Capital Corp. 5.250% 10/1/12 1,015 1,105 John Deere Capital Corp. 2.950% 3/9/15 550 559 Lafarge SA 6.150% 7/15/11 25 26 Lockheed Martin Corp. 4.121% 3/14/13 300 319 Northrop Grumman Corp. 3.700% 8/1/14 225 233 Roper Industries Inc. 6.625% 8/15/13 1,275 1,428 Tyco International Finance SA 6.000% 11/15/13 350 392 Tyco International Finance SA 4.125% 10/15/14 1,050 1,100 United Technologies Corp. 4.875% 5/1/15 250 276 Vulcan Materials Co. 5.600% 11/30/12 1,050 1,125 Waste Management Inc. 6.375% 11/15/12 325 358 Waste Management Inc. 5.000% 3/15/14 100 108 Communication (10.1%) America Movil SAB de CV 5.500% 3/1/14 1,250 1,357 America Movil SAB de CV 3.625% 3/30/15 500 506 AT&T Corp. 7.300% 11/15/11 350 380 AT&T Inc. 5.875% 2/1/12 266 285 AT&T Inc. 4.950% 1/15/13 4,500 4,840 AT&T Inc. 6.700% 11/15/13 600 689 AT&T Inc. 4.850% 2/15/14 275 300 BellSouth Corp. 5.200% 9/15/14 200 220 British Telecommunications PLC 5.150% 1/15/13 475 496 CBS Corp. 8.200% 5/15/14 400 467 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 775 795 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 2,500 2,773 CenturyTel Inc. 5.000% 2/15/15 300 304 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 1,105 1,283 Comcast Cable Holdings LLC 9.800% 2/1/12 145 163 Comcast Corp. 5.300% 1/15/14 800 876 COX Communications Inc. 4.625% 6/1/13 1,725 1,831 Deutsche Telekom International Finance BV 5.250% 7/22/13 100 107 Deutsche Telekom International Finance BV 5.875% 8/20/13 146 160 Deutsche Telekom International Finance BV 4.875% 7/8/14 1,100 1,174 DIRECTV Holdings LLC 3.550% 3/15/15 500 501 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 4.750% 10/1/14 75 79 France Telecom SA 4.375% 7/8/14 575 613 McGraw-Hill Cos. Inc. 5.375% 11/15/12 200 216 NBC Universal Inc. 3.650% 4/30/15 375 380 New Cingular Wireless Services Inc. 8.125% 5/1/12 1,600 1,801 News America Inc. 5.300% 12/15/14 875 959 Qwest Corp. 7.875% 9/1/11 975 1,015 Qwest Corp. 8.875% 3/15/12 1,350 1,441 Reed Elsevier Capital Inc. 6.750% 8/1/11 250 264 Reed Elsevier Capital Inc. 7.750% 1/15/14 50 57 Rogers Communications Inc. 7.875% 5/1/12 500 555 Rogers Communications Inc. 6.375% 3/1/14 1,850 2,079 Telecom Italia Capital SA 6.200% 7/18/11 125 130 Telecom Italia Capital SA 5.250% 11/15/13 230 237 Telecom Italia Capital SA 6.175% 6/18/14 2,625 2,711 Telecom Italia Capital SA 4.950% 9/30/14 150 149 Telefonica Emisiones SAU 5.984% 6/20/11 605 631 Telefonica Emisiones SAU 2.582% 4/26/13 450 446 Telefonica Emisiones SAU 4.949% 1/15/15 250 259 Telefonica Emisiones SAU 3.729% 4/27/15 550 543 TELUS Corp. 8.000% 6/1/11 1,125 1,199 Thomson Reuters Corp. 5.950% 7/15/13 1,350 1,498 Thomson Reuters Corp. 5.250% 8/15/13 145 158 Thomson Reuters Corp. 5.700% 10/1/14 75 83 Time Warner Cable Inc. 5.400% 7/2/12 1,367 1,463 Time Warner Cable Inc. 6.200% 7/1/13 550 611 Time Warner Cable Inc. 7.500% 4/1/14 625 724 Time Warner Cable Inc. 3.500% 2/1/15 425 427 Time Warner Entertainment Co. LP 8.875% 10/1/12 250 286 Verizon Communications Inc. 4.350% 2/15/13 175 186 Verizon Global Funding Corp. 6.875% 6/15/12 475 525 Verizon Global Funding Corp. 7.375% 9/1/12 250 282 Verizon New Jersey Inc. 5.875% 1/17/12 350 373 Verizon New York Inc. 6.875% 4/1/12 4,250 4,565 Vodafone Group PLC 5.500% 6/15/11 275 286 Vodafone Group PLC 5.350% 2/27/12 100 105 Vodafone Group PLC 4.150% 6/10/14 2,400 2,507 WPP Finance UK 8.000% 9/15/14 925 1,077 Consumer Cyclical (4.6%) AutoZone Inc. 5.750% 1/15/15 100 110 Best Buy Co. Inc. 6.750% 7/15/13 75 84 CVS Caremark Corp. 5.750% 8/15/11 725 762 1 CVS Caremark Corp. 6.302% 6/1/37 1,050 946 Daimler Finance North America LLC 5.750% 9/8/11 200 208 Daimler Finance North America LLC 7.300% 1/15/12 1,420 1,528 Daimler Finance North America LLC 6.500% 11/15/13 950 1,050 Darden Restaurants Inc. 5.625% 10/15/12 50 54 Harley-Davidson Funding Corp. 5.250% 12/15/12 175 182 Historic TW Inc. 9.125% 1/15/13 225 262 Home Depot Inc. 5.250% 12/16/13 175 189 Lowe's Cos. Inc. 5.600% 9/15/12 1,000 1,092 McDonald's Corp. 4.300% 3/1/13 1,475 1,578 Nordstrom Inc. 6.750% 6/1/14 50 58 PACCAR Financial Corp. 1.950% 12/17/12 175 176 PACCAR Inc. 6.875% 2/15/14 675 775 Staples Inc. 7.375% 10/1/12 150 167 Staples Inc. 9.750% 1/15/14 1,350 1,654 Target Corp. 5.875% 3/1/12 1,350 1,461 Time Warner Inc. 5.500% 11/15/11 1,625 1,715 Time Warner Inc. 6.875% 5/1/12 725 790 Toll Brothers Finance Corp. 5.150% 5/15/15 250 250 Viacom Inc. 4.375% 9/15/14 650 683 Wal-Mart Stores Inc. 4.250% 4/15/13 950 1,016 Wal-Mart Stores Inc. 4.550% 5/1/13 1,175 1,264 Wal-Mart Stores Inc. 3.200% 5/15/14 400 417 Walgreen Co. 4.875% 8/1/13 100 109 Walt Disney Co. 5.700% 7/15/11 275 289 Walt Disney Co. 6.375% 3/1/12 725 786 Walt Disney Co. 4.500% 12/15/13 1,475 1,601 Western Union Co. 5.400% 11/17/11 750 794 Western Union Co. 6.500% 2/26/14 475 541 Yum! Brands Inc. 7.700% 7/1/12 150 166 Consumer Noncyclical (13.1%) Abbott Laboratories 5.150% 11/30/12 2,075 2,265 Altria Group Inc. 8.500% 11/10/13 625 733 AmerisourceBergen Corp. 5.625% 9/15/12 25 27 AmerisourceBergen Corp. 5.875% 9/15/15 200 222 Amgen Inc. 4.850% 11/18/14 400 439 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 900 920 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 875 878 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 150 171 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 725 748 AstraZeneca PLC 5.400% 9/15/12 1,625 1,772 AstraZeneca PLC 5.400% 6/1/14 100 112 Avon Products Inc. 5.625% 3/1/14 275 305 Baxter International Inc. 4.625% 3/15/15 400 437 Biogen Idec Inc. 6.000% 3/1/13 25 27 Bottling Group LLC 6.950% 3/15/14 475 555 Bristol-Myers Squibb Co. 5.250% 8/15/13 600 662 Bunge Ltd. Finance Corp. 5.350% 4/15/14 525 563 Campbell Soup Co. 3.375% 8/15/14 100 105 CareFusion Corp. 5.125% 8/1/14 50 54 Clorox Co. 5.000% 3/1/13 2,000 2,163 Coca-Cola Co. 3.625% 3/15/14 150 158 Coca-Cola Enterprises Inc. 7.375% 3/3/14 1,125 1,332 Coca-Cola Enterprises Inc. 4.250% 3/1/15 500 535 Delhaize Group SA 5.875% 2/1/14 25 28 Diageo Capital PLC 5.200% 1/30/13 225 244 Diageo Capital PLC 4.828% 7/15/20 1,075 1,102 Diageo Finance BV 5.500% 4/1/13 100 110 Dr Pepper Snapple Group Inc. 1.700% 12/21/11 1,175 1,179 Eli Lilly & Co. 3.550% 3/6/12 50 52 Eli Lilly & Co. 4.200% 3/6/14 600 644 Express Scripts Inc. 5.250% 6/15/12 1,975 2,116 Express Scripts Inc. 6.250% 6/15/14 100 112 Fortune Brands Inc. 3.000% 6/1/12 375 379 General Mills Inc. 6.000% 2/15/12 1,000 1,078 General Mills Inc. 5.650% 9/10/12 150 163 General Mills Inc. 5.250% 8/15/13 1,225 1,338 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 2,470 2,690 Hasbro Inc. 6.125% 5/15/14 25 28 HJ Heinz Finance Co. 6.000% 3/15/12 450 484 Hormel Foods Corp. 6.625% 6/1/11 150 158 Hospira Inc. 5.550% 3/30/12 25 27 Hospira Inc. 5.900% 6/15/14 25 28 Johnson & Johnson 5.150% 8/15/12 725 788 Kellogg Co. 5.125% 12/3/12 2,090 2,267 Koninklijke Philips Electronics NV 4.625% 3/11/13 75 80 Kraft Foods Inc. 5.625% 11/1/11 750 791 Kraft Foods Inc. 6.250% 6/1/12 1,535 1,668 Kraft Foods Inc. 6.000% 2/11/13 130 143 Kraft Foods Inc. 2.625% 5/8/13 775 785 Kraft Foods Inc. 6.750% 2/19/14 125 143 Kroger Co. 6.750% 4/15/12 25 27 Kroger Co. 5.000% 4/15/13 875 942 Kroger Co. 7.500% 1/15/14 1,200 1,395 Life Technologies Corp. 4.400% 3/1/15 350 361 McKesson Corp. 6.500% 2/15/14 375 421 Medco Health Solutions Inc. 6.125% 3/15/13 900 985 Medtronic Inc. 4.500% 3/15/14 100 109 Medtronic Inc. 3.000% 3/15/15 1,500 1,534 Merck & Co. Inc. 1.875% 6/30/11 975 985 Merck & Co. Inc. 4.750% 3/1/15 550 605 Newell Rubbermaid Inc. 5.500% 4/15/13 700 747 Novartis Capital Corp. 1.900% 4/24/13 750 754 Novartis Capital Corp. 4.125% 2/10/14 1,525 1,625 Novartis Capital Corp. 2.900% 4/24/15 1,250 1,269 PepsiAmericas Inc. 4.875% 1/15/15 225 247 PepsiCo Inc. 5.150% 5/15/12 187 201 PepsiCo Inc. 4.650% 2/15/13 279 301 PepsiCo Inc. 3.750% 3/1/14 650 686 PepsiCo Inc. 3.100% 1/15/15 2,475 2,538 Pfizer Inc. 4.450% 3/15/12 2,525 2,665 Pfizer Inc. 5.350% 3/15/15 2,075 2,328 Philip Morris International Inc. 6.875% 3/17/14 1,550 1,785 Procter & Gamble Co. 4.600% 1/15/14 425 462 Procter & Gamble International Funding SCA 1.350% 8/26/11 2,600 2,618 Reynolds American Inc. 7.250% 6/1/13 200 220 Safeway Inc. 5.800% 8/15/12 1,350 1,466 Safeway Inc. 6.250% 3/15/14 100 112 Sara Lee Corp. 6.250% 9/15/11 550 583 St. Jude Medical Inc. 2.200% 9/15/13 450 452 St. Jude Medical Inc. 3.750% 7/15/14 50 52 Stryker Corp. 3.000% 1/15/15 200 204 Sysco Corp. 4.200% 2/12/13 75 80 Thermo Fisher Scientific Inc. 3.250% 11/20/14 150 153 UST LLC 6.625% 7/15/12 750 811 Whirlpool Corp. 5.500% 3/1/13 550 585 Wyeth 5.500% 3/15/13 50 55 Wyeth 5.500% 2/1/14 705 784 Energy (5.8%) Apache Corp. 5.250% 4/15/13 195 212 Apache Corp. 6.000% 9/15/13 1,200 1,344 Baker Hughes Inc. 6.500% 11/15/13 1,200 1,364 BP Capital Markets PLC 3.125% 3/10/12 1,600 1,620 BP Capital Markets PLC 5.250% 11/7/13 1,950 2,100 BP Capital Markets PLC 3.625% 5/8/14 150 152 BP Capital Markets PLC 3.875% 3/10/15 675 683 Burlington Resources Finance Co. 6.500% 12/1/11 350 377 Canadian Natural Resources Ltd. 6.700% 7/15/11 125 133 Cenovus Energy Inc. 4.500% 9/15/14 75 79 Chevron Corp. 3.450% 3/3/12 250 260 Chevron Corp. 3.950% 3/3/14 1,450 1,541 Conoco Funding Co. 6.350% 10/15/11 525 561 ConocoPhillips 4.750% 2/1/14 800 869 ConocoPhillips 4.600% 1/15/15 2,325 2,519 Devon Energy Corp. 5.625% 1/15/14 150 166 Devon Financing Corp. ULC 6.875% 9/30/11 500 535 Devon OEI Operating Inc. 7.250% 10/1/11 400 433 EnCana Holdings Finance Corp. 5.800% 5/1/14 500 554 Husky Energy Inc. 5.900% 6/15/14 1,150 1,265 Marathon Oil Corp. 6.125% 3/15/12 125 135 Marathon Oil Corp. 6.500% 2/15/14 500 565 Murphy Oil Corp. 6.375% 5/1/12 250 266 Nexen Inc. 5.050% 11/20/13 575 615 Occidental Petroleum Corp. 7.000% 11/1/13 1,325 1,543 Shell International Finance BV 5.625% 6/27/11 2,025 2,123 Shell International Finance BV 1.300% 9/22/11 1,250 1,256 Shell International Finance BV 1.875% 3/25/13 125 125 Shell International Finance BV 4.000% 3/21/14 375 396 Statoil ASA 2.900% 10/15/14 750 762 Total Capital SA 3.125% 10/2/15 100 101 Transocean Inc. 5.250% 3/15/13 550 568 Valero Energy Corp. 6.875% 4/15/12 950 1,027 Weatherford International Inc. 5.950% 6/15/12 1,105 1,174 XTO Energy Inc. 4.625% 6/15/13 150 161 XTO Energy Inc. 4.900% 2/1/14 1,125 1,221 XTO Energy Inc. 5.000% 1/31/15 25 27 Other Industrial (0.0%) Yale University 2.900% 10/15/14 175 179 Technology (4.1%) Adobe Systems Inc. 3.250% 2/1/15 375 380 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Cisco Systems Inc. 2.900% 11/17/14 1,000 1,022 Dell Inc. 3.375% 6/15/12 1,125 1,172 Dun & Bradstreet Corp. 6.000% 4/1/13 50 54 Electronic Data Systems LLC 6.000% 8/1/13 425 478 Fiserv Inc. 6.125% 11/20/12 75 82 Hewlett-Packard Co. 5.250% 3/1/12 1,000 1,070 Hewlett-Packard Co. 4.500% 3/1/13 1,800 1,932 Hewlett-Packard Co. 6.125% 3/1/14 2,000 2,274 IBM International Group Capital LLC 5.050% 10/22/12 1,590 1,726 International Business Machines Corp. 4.750% 11/29/12 125 135 International Business Machines Corp. 2.100% 5/6/13 1,250 1,266 International Business Machines Corp. 6.500% 10/15/13 125 144 Intuit Inc. 5.400% 3/15/12 175 185 Lexmark International Inc. 5.900% 6/1/13 150 158 Microsoft Corp. 2.950% 6/1/14 1,050 1,093 Motorola Inc. 8.000% 11/1/11 350 377 Oracle Corp. 4.950% 4/15/13 1,175 1,278 Oracle Corp. 3.750% 7/8/14 1,150 1,214 Pitney Bowes Inc. 4.875% 8/15/14 900 967 Tyco Electronics Group SA 6.000% 10/1/12 277 299 Xerox Corp. 6.875% 8/15/11 73 77 Xerox Corp. 5.500% 5/15/12 2,050 2,186 Xerox Corp. 5.650% 5/15/13 125 135 Xerox Corp. 4.250% 2/15/15 400 410 Transportation (1.1%) Burlington Northern Santa Fe LLC 6.750% 7/15/11 300 318 Burlington Northern Santa Fe LLC 5.900% 7/1/12 100 108 Canadian National Railway Co. 6.375% 10/15/11 375 400 CSX Corp. 6.750% 3/15/11 900 939 CSX Corp. 6.250% 4/1/15 1,125 1,279 Ryder System Inc. 6.000% 3/1/13 150 161 Southwest Airlines Co. 10.500% 12/15/11 150 167 Union Pacific Corp. 6.500% 4/15/12 60 65 Union Pacific Corp. 5.450% 1/31/13 900 977 United Parcel Service Inc. 4.500% 1/15/13 500 538 United Parcel Service Inc. 3.875% 4/1/14 600 638 Utilities (7.5%) Electric (5.5%) Alabama Power Co. 4.850% 12/15/12 200 216 Allegheny Energy Supply Co. LLC 8.250% 4/15/12 200 220 Ameren Corp. 8.875% 5/15/14 525 611 Appalachian Power Co. 5.650% 8/15/12 50 54 Carolina Power & Light Co. 5.125% 9/15/13 75 82 Cleveland Electric Illuminating Co. 5.650% 12/15/13 75 82 Commonwealth Edison Co. 5.400% 12/15/11 250 264 Commonwealth Edison Co. 6.150% 3/15/12 350 379 Commonwealth Edison Co. 4.700% 4/15/15 600 647 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 900 973 Consolidated Natural Gas Co. 5.000% 12/1/14 225 241 Consumers Energy Co. 5.375% 4/15/13 50 54 Dominion Resources Inc. 5.000% 3/15/13 200 216 Duke Energy Corp. 6.300% 2/1/14 1,100 1,228 Duke Energy Corp. 3.950% 9/15/14 575 596 Exelon Corp. 4.900% 6/15/15 400 424 FirstEnergy Solutions Corp. 4.800% 2/15/15 1,050 1,080 FPL Group Capital Inc. 5.625% 9/1/11 800 841 FPL Group Capital Inc. 2.550% 11/15/13 375 377 FPL Group Capital Inc. 7.875% 12/15/15 175 213 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 50 50 KCP&L Greater Missouri Operations Co. 11.875% 7/1/12 175 202 MidAmerican Energy Co. 5.650% 7/15/12 75 81 Midamerican Energy Holdings Co. 3.150% 7/15/12 475 488 Midamerican Energy Holdings Co. 5.875% 10/1/12 1,200 1,307 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 2,100 2,301 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 375 414 Nevada Power Co. 8.250% 6/1/11 75 80 Niagara Mohawk Power Corp. 3.553% 10/1/14 50 51 Nisource Finance Corp. 6.150% 3/1/13 1,200 1,301 Nisource Finance Corp. 5.400% 7/15/14 600 643 Northeast Utilities 7.250% 4/1/12 125 136 Northeast Utilities 5.650% 6/1/13 25 27 Northern States Power Co. 8.000% 8/28/12 100 114 NSTAR Electric Co. 4.875% 10/15/12 50 54 Oncor Electric Delivery Co. LLC 6.375% 5/1/12 675 730 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 525 576 Pacific Gas & Electric Co. 4.200% 3/1/11 875 894 Pacific Gas & Electric Co. 6.250% 12/1/13 310 353 PacifiCorp 6.900% 11/15/11 135 146 Peco Energy Co. 5.000% 10/1/14 25 27 PG&E Corp. 5.750% 4/1/14 50 55 PPL Energy Supply LLC 6.300% 7/15/13 1,275 1,406 PPL Energy Supply LLC 5.400% 8/15/14 75 82 Progress Energy Inc. 6.850% 4/15/12 400 436 Progress Energy Inc. 6.050% 3/15/14 1,050 1,165 PSEG Power LLC 5.000% 4/1/14 100 107 PSEG Power LLC 5.500% 12/1/15 975 1,069 Public Service Co. of Colorado 7.875% 10/1/12 365 417 Public Service Electric & Gas Co. 2.700% 5/1/15 150 150 Southern California Edison Co. 5.750% 3/15/14 75 85 Southern California Edison Co. 4.150% 9/15/14 300 321 Southern California Edison Co. 4.650% 4/1/15 600 652 Southern Co. 5.300% 1/15/12 450 479 Southern Power Co. 6.250% 7/15/12 250 272 Tampa Electric Co. 6.875% 6/15/12 100 109 TransAlta Corp. 4.750% 1/15/15 300 310 Virginia Electric and Power Co. 5.100% 11/30/12 1,300 1,408 Natural Gas (2.0%) Atmos Energy Corp. 4.950% 10/15/14 105 113 CenterPoint Energy Resources Corp. 7.750% 2/15/11 300 313 Enbridge Inc. 5.800% 6/15/14 325 363 Energy Transfer Partners LP 5.650% 8/1/12 1,650 1,749 Energy Transfer Partners LP 6.000% 7/1/13 340 366 Enterprise Products Operating LLC 7.625% 2/15/12 700 762 Enterprise Products Operating LLC 4.600% 8/1/12 100 105 Enterprise Products Operating LLC 6.375% 2/1/13 100 109 Enterprise Products Operating LLC 9.750% 1/31/14 425 517 Enterprise Products Operating LLC 5.600% 10/15/14 825 891 Kinder Morgan Energy Partners LP 5.850% 9/15/12 300 322 Kinder Morgan Energy Partners LP 5.000% 12/15/13 1,550 1,647 ONEOK Partners LP 5.900% 4/1/12 150 160 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 525 548 Southern California Gas Co. 4.375% 1/15/11 250 255 Spectra Energy Capital LLC 6.250% 2/15/13 425 463 TransCanada PipeLines Ltd. 4.000% 6/15/13 425 448 Transcontinental Gas Pipe Line Co. LLC 7.000% 8/15/11 350 370 Williams Partners LP 3.800% 2/15/15 400 394 Total Corporate Bonds (Cost $485,963) Market Value Coupon Shares ($000) Temporary Cash Investment (0.7%) Money Market Fund (0.7%) 2 Vanguard Market Liquidity Fund (Cost $3,616) 0.246% 3,616,194 3,616 Total Investments (99.4%) (Cost $494,043) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market Short-Term Corporate Bond Index Fund value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations 4,468 Corporate Bonds 486,821 Temporary Cash Investments 3,616 Total 3,616 491,289 C. At May 31, 2010, the cost of investment securities for tax purposes was $494,043,000. Net unrealized appreciation of investment securities for tax purposes was $862,000, consisting of unrealized gains of $2,705,000 on securities that had risen in value since their purchase and $1,843,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Corporate Bond Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bonds (98.6%) Finance (36.1%) Banking (23.9%) American Express Co. 6.150% 8/28/17 425 463 American Express Co. 7.000% 3/19/18 850 964 American Express Co. 8.125% 5/20/19 700 851 1 American Express Co. 6.800% 9/1/66 100 94 Bank of America Corp. 4.750% 8/1/15 500 501 Bank of America Corp. 6.500% 8/1/16 1,250 1,333 Bank of America Corp. 6.000% 9/1/17 200 206 Bank of America Corp. 5.750% 12/1/17 475 481 Bank of America Corp. 5.650% 5/1/18 400 403 Bank of America NA 5.300% 3/15/17 1,750 1,725 Bank of New York Mellon Corp. 4.600% 1/15/20 900 913 Barclays Bank PLC 5.000% 9/22/16 1,650 1,634 BB&T Corp. 5.200% 12/23/15 400 426 BB&T Corp. 6.850% 4/30/19 650 750 Bear Stearns Cos. LLC 5.550% 1/22/17 75 76 Bear Stearns Cos. LLC 6.400% 10/2/17 200 218 Bear Stearns Cos. LLC 7.250% 2/1/18 475 541 Capital One Bank USA NA 8.800% 7/15/19 775 933 Capital One Financial Corp. 6.150% 9/1/16 225 237 Citigroup Inc. 5.850% 8/2/16 900 919 Citigroup Inc. 5.500% 2/15/17 200 196 Citigroup Inc. 6.000% 8/15/17 850 867 Citigroup Inc. 6.125% 11/21/17 300 306 Citigroup Inc. 6.125% 5/15/18 1,425 1,465 Citigroup Inc. 8.500% 5/22/19 250 293 Comerica Bank 5.200% 8/22/17 150 149 Credit Suisse 6.000% 2/15/18 2,025 2,067 Credit Suisse 5.300% 8/13/19 100 103 Credit Suisse USA Inc. 4.875% 1/15/15 275 292 Deutsche Bank AG 6.000% 9/1/17 850 912 Discover Bank 8.700% 11/18/19 425 466 Fifth Third Bancorp 5.450% 1/15/17 450 453 1 Fifth Third Capital Trust IV 6.500% 4/15/67 125 99 First Niagara Financial Group Inc. 6.750% 3/19/20 100 105 Goldman Sachs Group Inc. 5.350% 1/15/16 300 307 Goldman Sachs Group Inc. 5.625% 1/15/17 875 872 Goldman Sachs Group Inc. 5.950% 1/18/18 175 178 Goldman Sachs Group Inc. 6.150% 4/1/18 1,400 1,435 Goldman Sachs Group Inc. 7.500% 2/15/19 385 426 Goldman Sachs Group Inc. 5.375% 3/15/20 825 797 JPMorgan Chase & Co. 3.700% 1/20/15 50 51 JPMorgan Chase & Co. 6.125% 6/27/17 725 773 JPMorgan Chase & Co. 6.000% 1/15/18 250 270 JPMorgan Chase & Co. 6.300% 4/23/19 1,075 1,169 JPMorgan Chase & Co. 4.950% 3/25/20 325 326 JPMorgan Chase Bank NA 5.875% 6/13/16 200 214 JPMorgan Chase Bank NA 6.000% 10/1/17 1,135 1,211 Merrill Lynch & Co. Inc. 5.000% 1/15/15 200 200 Merrill Lynch & Co. Inc. 6.050% 5/16/16 590 597 Merrill Lynch & Co. Inc. 5.700% 5/2/17 400 394 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,425 1,491 Morgan Stanley 5.375% 10/15/15 950 953 Morgan Stanley 5.450% 1/9/17 950 935 Morgan Stanley 5.550% 4/27/17 900 887 Morgan Stanley 5.950% 12/28/17 175 175 Morgan Stanley 6.625% 4/1/18 525 540 Morgan Stanley 7.300% 5/13/19 350 370 Morgan Stanley 5.625% 9/23/19 190 182 Morgan Stanley 5.500% 1/26/20 1,450 1,382 PNC Funding Corp. 4.250% 9/21/15 825 850 PNC Funding Corp. 5.125% 2/8/20 775 789 Regions Bank 7.500% 5/15/18 550 558 Royal Bank of Scotland Group PLC 6.400% 10/21/19 775 764 SunTrust Bank 5.000% 9/1/15 425 429 SunTrust Banks Inc. 6.000% 9/11/17 375 379 UBS AG 5.750% 4/25/18 1,750 1,772 Wachovia Bank NA 5.600% 3/15/16 275 289 Wachovia Corp. 5.625% 10/15/16 1,800 1,927 Wachovia Corp. 5.750% 6/15/17 225 242 Wells Fargo Bank NA 5.750% 5/16/16 525 559 Westpac Banking Corp. 4.200% 2/27/15 275 280 Westpac Banking Corp. 4.875% 11/19/19 150 149 Brokerage (0.8%) 1 Ameriprise Financial Inc. 7.518% 6/1/66 350 339 BlackRock Inc. 6.250% 9/15/17 200 226 Jefferies Group Inc. 8.500% 7/15/19 300 336 Lazard Group LLC 6.850% 6/15/17 200 203 Nomura Holdings Inc. 6.700% 3/4/20 375 386 Finance Companies (2.9%) Discover Financial Services 6.450% 6/12/17 100 100 Discover Financial Services 10.250% 7/15/19 50 59 1 GE Capital Trust I 6.375% 11/15/67 325 299 General Electric Capital Corp. 4.375% 9/21/15 100 103 General Electric Capital Corp. 5.625% 9/15/17 1,735 1,806 General Electric Capital Corp. 5.625% 5/1/18 625 650 General Electric Capital Corp. 6.000% 8/7/19 750 793 General Electric Capital Corp. 5.550% 5/4/20 250 256 1 General Electric Capital Corp. 6.375% 11/15/67 150 138 1 HSBC Finance Capital Trust IX 5.911% 11/30/35 100 84 HSBC Finance Corp. 5.500% 1/19/16 775 819 SLM Corp. 8.450% 6/15/18 400 366 SLM Corp. 8.000% 3/25/20 300 266 Insurance (5.9%) ACE INA Holdings Inc. 5.700% 2/15/17 200 217 Aegon NV 4.625% 12/1/15 525 533 Aetna Inc. 6.000% 6/15/16 50 56 Allstate Corp. 7.450% 5/16/19 525 617 American International Group Inc. 5.050% 10/1/15 250 215 American International Group Inc. 5.450% 5/18/17 100 84 American International Group Inc. 5.850% 1/16/18 350 291 American International Group Inc. 8.250% 8/15/18 600 588 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 475 513 Chubb Corp. 5.750% 5/15/18 225 247 1 Chubb Corp. 6.375% 3/29/67 300 284 Genworth Financial Inc. 8.625% 12/15/16 50 55 Genworth Financial Inc. 6.515% 5/22/18 100 94 Hartford Financial Services Group Inc. 6.300% 3/15/18 100 100 Hartford Financial Services Group Inc. 6.000% 1/15/19 475 469 Hartford Financial Services Group Inc. 5.500% 3/30/20 175 166 Humana Inc. 6.450% 6/1/16 525 562 Lincoln National Corp. 8.750% 7/1/19 150 183 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 650 688 MetLife Inc. 5.000% 6/15/15 575 603 MetLife Inc. 6.750% 6/1/16 450 504 MetLife Inc. 7.717% 2/15/19 145 168 PartnerRe Finance B LLC 5.500% 6/1/20 50 47 1 Progressive Corp. 6.700% 6/15/37 75 67 Protective Life Corp. 7.375% 10/15/19 100 107 Prudential Financial Inc. 4.750% 9/17/15 900 929 1 Prudential Financial Inc. 8.875% 6/15/38 175 185 1 Reinsurance Group of America Inc. 6.750% 12/15/65 175 142 Travelers Cos. Inc. 5.900% 6/2/19 825 903 UnitedHealth Group Inc. 5.375% 3/15/16 300 322 UnitedHealth Group Inc. 6.000% 2/15/18 500 543 WellPoint Inc. 5.250% 1/15/16 625 668 WellPoint Inc. 5.875% 6/15/17 175 191 Willis North America Inc. 7.000% 9/29/19 150 158 Real Estate Investment Trusts (2.6%) Boston Properties LP 5.875% 10/15/19 450 471 Duke Realty LP 7.375% 2/15/15 175 192 Duke Realty LP 6.750% 3/15/20 125 130 ERP Operating LP 5.750% 6/15/17 600 634 HCP Inc. 6.700% 1/30/18 525 549 Health Care REIT Inc. 6.200% 6/1/16 275 299 Hospitality Properties Trust 5.625% 3/15/17 350 338 Kimco Realty Corp. 6.875% 10/1/19 100 110 ProLogis 7.375% 10/30/19 450 441 ProLogis 6.875% 3/15/20 575 543 Simon Property Group LP 5.100% 6/15/15 625 657 Simon Property Group LP 10.350% 4/1/19 200 259 Simon Property Group LP 5.650% 2/1/20 450 464 Industrial (51.1%) Basic Industry (5.8%) Alcoa Inc. 5.550% 2/1/17 650 635 Alcoa Inc. 6.750% 7/15/18 200 200 ArcelorMittal 6.125% 6/1/18 500 504 ArcelorMittal 9.850% 6/1/19 175 212 Barrick North America Finance LLC 6.800% 9/15/18 125 144 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 725 806 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 200 233 Cliffs Natural Resources Inc. 5.900% 3/15/20 50 52 Dow Chemical Co. 5.900% 2/15/15 500 540 Dow Chemical Co. 8.550% 5/15/19 650 772 EI du Pont de Nemours & Co. 6.000% 7/15/18 225 256 EI du Pont de Nemours & Co. 4.625% 1/15/20 500 522 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 655 711 International Paper Co. 7.950% 6/15/18 575 668 International Paper Co. 9.375% 5/15/19 175 219 Newmont Mining Corp. 5.125% 10/1/19 150 153 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 500 513 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 100 115 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 200 207 PPG Industries Inc. 6.650% 3/15/18 400 463 Praxair Inc. 3.250% 9/15/15 200 204 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,000 1,099 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 175 218 Teck Resources Ltd. 10.250% 5/15/16 300 350 Teck Resources Ltd. 10.750% 5/15/19 275 330 Vale Overseas Ltd. 5.625% 9/15/19 1,175 1,218 Capital Goods (5.6%) Acuity Brands Lighting Inc. 6.000% 12/15/19 200 206 Allied Waste North America Inc. 7.125% 5/15/16 400 430 Allied Waste North America Inc. 6.875% 6/1/17 200 218 Boeing Co. 3.750% 11/20/16 550 574 Boeing Co. 6.000% 3/15/19 225 256 Caterpillar Financial Services Corp. 7.150% 2/15/19 750 907 Caterpillar Inc. 5.700% 8/15/16 150 167 Caterpillar Inc. 7.900% 12/15/18 200 250 CRH America Inc. 6.000% 9/30/16 525 570 CRH America Inc. 8.125% 7/15/18 200 237 Danaher Corp. 5.400% 3/1/19 475 524 Deere & Co. 4.375% 10/16/19 450 467 Embraer Overseas Ltd. 6.375% 1/24/17 200 202 Embraer Overseas Ltd. 6.375% 1/15/20 425 431 General Electric Co. 5.250% 12/6/17 925 987 Harsco Corp. 5.750% 5/15/18 475 516 Honeywell International Inc. 5.300% 3/1/18 400 439 Illinois Tool Works Inc. 6.250% 4/1/19 25 29 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 550 633 John Deere Capital Corp. 5.350% 4/3/18 100 110 L-3 Communications Corp. 5.200% 10/15/19 100 103 Lockheed Martin Corp. 4.250% 11/15/19 100 102 Northrop Grumman Corp. 5.050% 8/1/19 475 505 Owens Corning 6.500% 12/1/16 500 524 Raytheon Co. 4.400% 2/15/20 125 128 Roper Industries Inc. 6.250% 9/1/19 400 432 Tyco International Finance SA 8.500% 1/15/19 500 648 United Technologies Corp. 6.125% 2/1/19 225 258 Waste Management Inc. 6.100% 3/15/18 125 139 Communication (9.5%) American Tower Corp. 7.000% 10/15/17 600 657 AT&T Inc. 5.500% 2/1/18 700 761 AT&T Inc. 5.800% 2/15/19 675 742 British Telecommunications PLC 5.950% 1/15/18 200 211 CBS Corp. 5.750% 4/15/20 440 450 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 375 472 Comcast Corp. 6.500% 1/15/17 1,025 1,150 Comcast Corp. 6.300% 11/15/17 775 862 Comcast Corp. 5.150% 3/1/20 200 205 Deutsche Telekom International Finance BV 6.750% 8/20/18 200 225 DIRECTV Holdings LLC 5.200% 3/15/20 200 202 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 7.625% 5/15/16 300 323 Embarq Corp. 7.082% 6/1/16 500 536 France Telecom SA 5.375% 7/8/19 500 534 Grupo Televisa SA 6.000% 5/15/18 400 421 NBC Universal Inc. 5.150% 4/30/20 125 127 News America Inc. 6.900% 3/1/19 275 320 Omnicom Group Inc. 5.900% 4/15/16 565 625 Qwest Corp. 8.375% 5/1/16 700 758 Reed Elsevier Capital Inc. 8.625% 1/15/19 450 561 Rogers Communications Inc. 6.800% 8/15/18 250 289 RR Donnelley & Sons Co. 6.125% 1/15/17 600 611 Telecom Italia Capital SA 5.250% 10/1/15 600 597 Telecom Italia Capital SA 6.999% 6/4/18 175 187 Telefonica Emisiones SAU 5.877% 7/15/19 310 319 Telefonica Emisiones SAU 5.134% 4/27/20 375 366 Thomson Reuters Corp. 6.500% 7/15/18 150 172 Time Warner Cable Inc. 5.850% 5/1/17 125 136 Time Warner Cable Inc. 6.750% 7/1/18 675 762 Time Warner Cable Inc. 8.250% 4/1/19 925 1,123 Verizon Communications Inc. 5.500% 2/15/18 1,650 1,772 Verizon Communications Inc. 6.100% 4/15/18 200 222 Verizon Communications Inc. 8.750% 11/1/18 425 545 Vodafone Group PLC 5.750% 3/15/16 175 190 Vodafone Group PLC 5.625% 2/27/17 725 784 Vodafone Group PLC 4.625% 7/15/18 250 253 Consumer Cyclical (4.4%) Costco Wholesale Corp. 5.500% 3/15/17 450 508 CVS Caremark Corp. 5.750% 6/1/17 675 737 CVS Caremark Corp. 4.750% 5/18/20 75 75 Darden Restaurants Inc. 6.200% 10/15/17 300 334 Home Depot Inc. 5.400% 3/1/16 850 926 Johnson Controls Inc. 5.000% 3/30/20 400 416 Lowe's Cos. Inc. 5.000% 10/15/15 400 443 McDonald's Corp. 5.350% 3/1/18 800 890 Nordstrom Inc. 6.250% 1/15/18 400 449 Target Corp. 5.875% 7/15/16 200 231 Target Corp. 6.000% 1/15/18 400 459 Time Warner Inc. 5.875% 11/15/16 575 633 Time Warner Inc. 4.875% 3/15/20 300 298 Viacom Inc. 6.250% 4/30/16 625 698 Wal-Mart Stores Inc. 5.375% 4/5/17 200 225 Wal-Mart Stores Inc. 5.800% 2/15/18 100 115 Walt Disney Co. 5.625% 9/15/16 150 171 Western Union Co. 5.930% 10/1/16 300 328 Yum! Brands Inc. 6.250% 3/15/18 550 611 Consumer Noncyclical (13.2%) Abbott Laboratories 5.875% 5/15/16 125 143 Abbott Laboratories 5.600% 11/30/17 750 845 Abbott Laboratories 5.125% 4/1/19 550 596 Altria Group Inc. 9.700% 11/10/18 725 878 AmerisourceBergen Corp. 5.875% 9/15/15 150 166 Amgen Inc. 5.850% 6/1/17 925 1,057 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 200 214 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 850 885 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 175 178 Archer-Daniels-Midland Co. 5.450% 3/15/18 500 555 AstraZeneca PLC 5.900% 9/15/17 500 568 Baxter International Inc. 5.900% 9/1/16 700 810 Bottling Group LLC 5.500% 4/1/16 175 197 Bottling Group LLC 5.125% 1/15/19 500 539 Bunge Ltd. Finance Corp. 8.500% 6/15/19 300 348 CareFusion Corp. 6.375% 8/1/19 425 473 Coca-Cola Co. 5.350% 11/15/17 300 333 Covidien International Finance SA 6.000% 10/15/17 425 484 Diageo Capital PLC 5.500% 9/30/16 200 220 Diageo Finance BV 5.300% 10/28/15 400 442 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 600 707 Eli Lilly & Co. 5.200% 3/15/17 450 500 Fortune Brands Inc. 5.375% 1/15/16 150 159 General Mills Inc. 5.700% 2/15/17 450 508 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 375 417 Johnson & Johnson 5.550% 8/15/17 175 199 Kellogg Co. 4.150% 11/15/19 175 178 Kimberly-Clark Corp. 7.500% 11/1/18 425 534 Koninklijke Philips Electronics NV 5.750% 3/11/18 600 667 Kraft Foods Inc. 4.125% 2/9/16 600 619 Kraft Foods Inc. 6.125% 2/1/18 1,125 1,242 Kraft Foods Inc. 5.375% 2/10/20 675 700 Kroger Co. 6.150% 1/15/20 525 594 Life Technologies Corp. 6.000% 3/1/20 125 133 Lorillard Tobacco Co. 8.125% 6/23/19 250 272 Lorillard Tobacco Co. 6.875% 5/1/20 400 401 Medco Health Solutions Inc. 7.125% 3/15/18 650 756 Medtronic Inc. 4.450% 3/15/20 450 464 Merck & Co. Inc. 4.000% 6/30/15 250 268 Merck & Co. Inc. 6.000% 9/15/17 400 460 Novartis Capital Corp. 4.400% 4/24/20 300 310 Novartis Securities Investment Ltd. 5.125% 2/10/19 700 764 PepsiCo Inc. 7.900% 11/1/18 350 445 Pfizer Inc. 6.200% 3/15/19 400 462 Philip Morris International Inc. 5.650% 5/16/18 675 726 Procter & Gamble Co. 4.700% 2/15/19 995 1,061 Quest Diagnostics Inc. 5.450% 11/1/15 300 331 Quest Diagnostics Inc. 4.750% 1/30/20 250 253 Reynolds American Inc. 7.625% 6/1/16 225 247 Safeway Inc. 5.000% 8/15/19 125 131 Stryker Corp. 4.375% 1/15/20 100 103 Sysco Corp. 5.250% 2/12/18 150 164 Wyeth 5.450% 4/1/17 900 1,008 Energy (6.2%) Anadarko Petroleum Corp. 5.950% 9/15/16 775 822 Canadian Natural Resources Ltd. 5.700% 5/15/17 175 190 Cenovus Energy Inc. 5.700% 10/15/19 100 106 Chevron Corp. 4.950% 3/3/19 400 432 ConocoPhillips 5.750% 2/1/19 550 609 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 700 804 Devon Energy Corp. 6.300% 1/15/19 600 685 EnCana Corp. 5.900% 12/1/17 175 195 EOG Resources Inc. 5.625% 6/1/19 150 166 Halliburton Co. 6.150% 9/15/19 700 765 Hess Corp. 8.125% 2/15/19 400 495 Husky Energy Inc. 7.250% 12/15/19 200 235 Marathon Oil Corp. 5.900% 3/15/18 425 458 Nabors Industries Inc. 9.250% 1/15/19 150 182 Shell International Finance BV 3.250% 9/22/15 500 512 Shell International Finance BV 4.300% 9/22/19 775 781 Statoil ASA 5.250% 4/15/19 375 405 Suncor Energy Inc. 6.100% 6/1/18 600 658 Talisman Energy Inc. 7.750% 6/1/19 300 362 Total Capital SA 3.125% 10/2/15 175 177 Transocean Inc. 6.000% 3/15/18 500 509 Valero Energy Corp. 9.375% 3/15/19 500 593 Valero Energy Corp. 6.125% 2/1/20 125 127 Weatherford International Ltd. 9.625% 3/1/19 575 704 XTO Energy Inc. 5.500% 6/15/18 400 438 XTO Energy Inc. 6.500% 12/15/18 500 586 Technology (4.6%) Adobe Systems Inc. 4.750% 2/1/20 400 402 Agilent Technologies Inc. 6.500% 11/1/17 500 541 Cisco Systems Inc. 4.950% 2/15/19 850 909 Cisco Systems Inc. 4.450% 1/15/20 800 819 Computer Sciences Corp. 6.500% 3/15/18 100 109 Dell Inc. 5.875% 6/15/19 200 221 Hewlett-Packard Co. 5.400% 3/1/17 300 334 Hewlett-Packard Co. 5.500% 3/1/18 250 281 International Business Machines Corp. 5.700% 9/14/17 500 568 International Business Machines Corp. 7.625% 10/15/18 729 915 Microsoft Corp. 4.200% 6/1/19 325 341 Nokia Oyj 5.375% 5/15/19 500 530 Oracle Corp. 5.250% 1/15/16 1,000 1,117 Oracle Corp. 5.750% 4/15/18 300 337 Pitney Bowes Inc. 4.750% 1/15/16 500 525 Xerox Corp. 6.400% 3/15/16 325 360 Xerox Corp. 6.350% 5/15/18 600 655 Transportation (1.8%) Burlington Northern Santa Fe LLC 5.650% 5/1/17 150 164 Burlington Northern Santa Fe LLC 5.750% 3/15/18 500 549 1 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 200 209 CSX Corp. 6.250% 3/15/18 25 28 CSX Corp. 7.375% 2/1/19 125 150 1 Delta Air Lines Inc. 7.750% 12/17/19 225 236 FedEx Corp. 8.000% 1/15/19 150 186 Norfolk Southern Corp. 5.750% 1/15/16 100 111 Norfolk Southern Corp. 5.900% 6/15/19 300 335 Ryder System Inc. 5.850% 11/1/16 100 107 Union Pacific Corp. 7.875% 1/15/19 775 957 United Parcel Service Inc. 5.500% 1/15/18 150 168 United Parcel Service Inc. 5.125% 4/1/19 350 385 Utilities (11.4%) Electric (7.8%) Ameren Energy Generating Co. 7.000% 4/15/18 325 339 American Water Capital Corp. 6.085% 10/15/17 450 486 Appalachian Power Co. 7.950% 1/15/20 175 215 Atlantic City Electric Co. 7.750% 11/15/18 75 90 Carolina Power & Light Co. 5.300% 1/15/19 925 1,008 Consolidated Edison Co. of New York Inc. 5.850% 4/1/18 600 680 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 200 241 Constellation Energy Group Inc. 4.550% 6/15/15 425 444 Consumers Energy Co. 6.125% 3/15/19 25 28 Consumers Energy Co. 6.700% 9/15/19 125 145 Consumers Energy Co. 5.650% 4/15/20 175 189 Dominion Resources Inc. 8.875% 1/15/19 450 581 Dominion Resources Inc. 5.200% 8/15/19 600 625 1 Dominion Resources Inc. 7.500% 6/30/66 200 193 Duke Energy Carolinas LLC 7.000% 11/15/18 200 244 Duke Energy Corp. 5.050% 9/15/19 300 308 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 164 Exelon Corp. 4.900% 6/15/15 800 847 Exelon Generation Co. LLC 6.200% 10/1/17 275 306 Exelon Generation Co. LLC 5.200% 10/1/19 125 130 FirstEnergy Solutions Corp. 4.800% 2/15/15 225 232 Florida Power Corp. 5.650% 6/15/18 225 251 FPL Group Capital Inc. 7.875% 12/15/15 300 364 FPL Group Capital Inc. 6.000% 3/1/19 200 221 1 FPL Group Capital Inc. 6.650% 6/15/67 225 207 Midamerican Energy Holdings Co. 5.750% 4/1/18 650 707 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 725 990 Nevada Power Co. 7.125% 3/15/19 150 175 Nisource Finance Corp. 10.750% 3/15/16 175 224 Nisource Finance Corp. 6.400% 3/15/18 500 541 Northern States Power Co. 5.250% 3/1/18 700 760 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 475 549 Pacific Gas & Electric Co. 5.625% 11/30/17 500 547 Pacific Gas & Electric Co. 8.250% 10/15/18 175 217 Pennsylvania Electric Co. 5.200% 4/1/20 350 359 Southern California Edison Co. 5.500% 8/15/18 100 111 Southern Power Co. 4.875% 7/15/15 725 780 TransAlta Corp. 6.650% 5/15/18 400 445 Union Electric Co. 6.700% 2/1/19 200 227 Natural Gas (3.5%) Enbridge Energy Partners LP 9.875% 3/1/19 300 389 Energy Transfer Partners LP 9.700% 3/15/19 200 245 Energy Transfer Partners LP 9.000% 4/15/19 400 474 Enterprise Products Operating LLC 6.300% 9/15/17 250 274 Enterprise Products Operating LLC 6.500% 1/31/19 500 547 EQT Corp. 8.125% 6/1/19 475 570 Kinder Morgan Energy Partners LP 9.000% 2/1/19 675 835 National Grid PLC 6.300% 8/1/16 500 560 ONEOK Partners LP 8.625% 3/1/19 475 580 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 150 162 Sempra Energy 9.800% 2/15/19 450 589 TransCanada PipeLines Ltd. 7.125% 1/15/19 500 586 1 TransCanada PipeLines Ltd. 6.350% 5/15/67 250 225 Williams Partners LP 5.250% 3/15/20 125 124 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 600 680 Other Utility (0.1%) Veolia Environnement 6.000% 6/1/18 150 164 Total Corporate Bonds (Cost $190,837) Taxable Municipal Bonds (0.1%) Board of Trustees of The Leland Stanford Junior University 4.750% 5/1/19 150 159 Johns Hopkins University 5.250% 7/1/19 100 109 Total Taxable Municipal Bonds (Cost $267) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 2 Vanguard Market Liquidity Fund (Cost $413) 0.246% 413,247 413 Total Investments (98.9%) (Cost $191,517) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Corporate Bonds 192,164 Taxable Municipal Bonds 268 Temporary Cash Investments 413 Total 413 192,432 Intermediate-Term Corporate Bond Index Fund C. At May 31, 2010, the cost of investment securities for tax purposes was $191,517,000. Net unrealized appreciation of investment securities for tax purposes was $1,328,000, consisting of unrealized gains of $2,498,000 on securities that had risen in value since their purchase and $1,170,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Corporate Bond Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.5%) U.S. Government Securities (0.5%) 1 United States Treasury Note/Bond 4.875% 5/31/11 40 42 United States Treasury Note/Bond 3.500% 5/15/20 175 178 Total U.S. Government and Agency Obligations (Cost $220) Corporate Bonds (97.8%) Finance (20.5%) Banking (11.7%) American Express Co. 8.150% 3/19/38 200 260 Bank One Capital III 8.750% 9/1/30 100 112 2 BB&T Capital Trust IV 6.820% 6/12/57 75 65 Capital One Capital III 7.686% 8/15/36 200 178 Citigroup Inc. 6.125% 8/25/36 25 22 Citigroup Inc. 6.875% 3/5/38 475 482 Citigroup Inc. 8.125% 7/15/39 375 434 Credit Suisse USA Inc. 7.125% 7/15/32 25 30 Goldman Sachs Group Inc. 5.950% 1/15/27 300 273 Goldman Sachs Group Inc. 6.125% 2/15/33 75 70 Goldman Sachs Group Inc. 6.450% 5/1/36 200 183 Goldman Sachs Group Inc. 6.750% 10/1/37 350 331 HSBC Holdings PLC 6.500% 5/2/36 225 230 HSBC Holdings PLC 6.500% 9/15/37 75 76 HSBC Holdings PLC 6.800% 6/1/38 350 369 JP Morgan Chase Capital XX 6.550% 9/29/36 75 68 JP Morgan Chase Capital XXII 6.450% 2/2/37 175 157 JPMorgan Chase & Co. 6.400% 5/15/38 405 443 JPMorgan Chase Bank NA 6.000% 10/1/17 150 160 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 346 Merrill Lynch & Co. Inc. 6.110% 1/29/37 50 45 Merrill Lynch & Co. Inc. 7.750% 5/14/38 250 260 Morgan Stanley 6.250% 8/9/26 200 196 Wachovia Bank NA 5.850% 2/1/37 100 95 Wachovia Bank NA 6.600% 1/15/38 300 315 Wachovia Corp. 5.500% 8/1/35 200 182 Wells Fargo Capital X 5.950% 12/15/36 100 83 Brokerage (0.2%) Jefferies Group Inc. 6.250% 1/15/36 100 88 Finance Companies (2.7%) General Electric Capital Corp. 5.550% 1/5/26 250 236 General Electric Capital Corp. 6.750% 3/15/32 75 77 General Electric Capital Corp. 6.150% 8/7/37 175 169 General Electric Capital Corp. 5.875% 1/14/38 750 699 SLM Corp. 5.625% 8/1/33 100 72 Insurance (5.8%) ACE INA Holdings Inc. 6.700% 5/15/36 100 111 Aetna Inc. 6.750% 12/15/37 110 122 Aflac Inc. 6.900% 12/17/39 100 100 Allstate Corp. 5.550% 5/9/35 100 96 2 Allstate Corp. 6.500% 5/15/57 100 88 American International Group Inc. 6.250% 5/1/36 90 69 AXA SA 8.600% 12/15/30 300 344 Chubb Corp. 6.000% 5/11/37 75 78 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 70 65 Lincoln National Corp. 6.150% 4/7/36 125 116 MetLife Inc. 6.400% 12/15/36 360 318 Protective Life Corp. 8.450% 10/15/39 100 107 Prudential Financial Inc. 5.750% 7/15/33 200 184 Transatlantic Holdings Inc. 8.000% 11/30/39 75 77 Travelers Cos. Inc. 6.250% 6/15/37 175 187 UnitedHealth Group Inc. 6.875% 2/15/38 300 324 Validus Holdings Ltd. 8.875% 1/26/40 35 37 WellPoint Inc. 6.375% 6/15/37 200 212 XL Capital Ltd. 6.250% 5/15/27 100 98 Real Estate Investment Trusts (0.1%) Simon Property Group LP 6.750% 2/1/40 75 78 Industrial (60.8%) Basic Industry (4.0%) Alcoa Inc. 5.900% 2/1/27 150 127 Alcoa Inc. 6.750% 1/15/28 100 91 ArcelorMittal 7.000% 10/15/39 90 86 Barrick Australian Finance Pty Ltd. 5.950% 10/15/39 50 50 Dow Chemical Co. 9.400% 5/15/39 200 262 Eastman Chemical Co. 7.250% 1/15/24 50 58 International Paper Co. 7.500% 8/15/21 150 171 Monsanto Co. 5.875% 4/15/38 100 107 Newmont Mining Corp. 6.250% 10/1/39 150 152 Nucor Corp. 6.400% 12/1/37 50 55 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 200 223 Southern Copper Corp. 7.500% 7/27/35 100 106 Teck Resources Ltd. 6.125% 10/1/35 50 48 Vale Overseas Ltd. 6.875% 11/21/36 250 249 Vale Overseas Ltd. 6.875% 11/10/39 55 55 Capital Goods (4.8%) Boeing Co. 6.875% 3/15/39 225 271 Caterpillar Inc. 6.050% 8/15/36 275 303 Deere & Co. 5.375% 10/16/29 175 182 Emerson Electric Co. 5.250% 11/15/39 130 130 Honeywell International Inc. 5.700% 3/15/37 125 136 Lafarge SA 7.125% 7/15/36 125 120 Lockheed Martin Corp. 5.720% 6/1/40 270 280 Northrop Grumman Systems Corp. 7.750% 2/15/31 100 129 Republic Services Inc. 5.250% 11/15/21 75 77 Tyco International Ltd. / Tyco International Finance SA 6.875% 1/15/21 200 235 United Technologies Corp. 7.500% 9/15/29 250 313 United Technologies Corp. 5.700% 4/15/40 25 26 Waste Management Inc. 6.125% 11/30/39 50 52 Communication (15.9%) Alltel Corp. 7.875% 7/1/32 100 120 America Movil SAB de CV 6.375% 3/1/35 100 101 America Movil SAB de CV 6.125% 3/30/40 125 120 AT&T Inc. 6.150% 9/15/34 300 305 AT&T Inc. 6.800% 5/15/36 150 165 AT&T Inc. 6.500% 9/1/37 350 377 AT&T Inc. 6.300% 1/15/38 350 363 AT&T Inc. 6.400% 5/15/38 275 291 British Telecommunications PLC 9.625% 12/15/30 150 190 CBS Corp. 7.875% 7/30/30 150 165 Comcast Corp. 5.650% 6/15/35 225 214 Comcast Corp. 6.450% 3/15/37 175 184 Comcast Corp. 6.950% 8/15/37 325 362 Comcast Corp. 6.400% 5/15/38 150 157 Deutsche Telekom International Finance BV 8.750% 6/15/30 250 314 Embarq Corp. 7.995% 6/1/36 225 228 France Telecom SA 8.500% 3/1/31 200 267 Grupo Televisa SA 6.625% 1/15/40 125 125 Koninklijke KPN NV 8.375% 10/1/30 100 128 NBC Universal Inc. 6.400% 4/30/40 50 52 New Cingular Wireless Services Inc. 8.750% 3/1/31 100 133 News America Inc. 6.400% 12/15/35 150 157 News America Inc. 6.150% 3/1/37 400 407 Qwest Corp. 7.250% 9/15/25 100 98 Qwest Corp. 7.125% 11/15/43 75 64 Telecom Italia Capital SA 7.200% 7/18/36 150 144 Telecom Italia Capital SA 7.721% 6/4/38 75 76 Telefonica Emisiones SAU 7.045% 6/20/36 250 263 Time Warner Cable Inc. 6.550% 5/1/37 125 130 Time Warner Cable Inc. 7.300% 7/1/38 325 367 Verizon Communications Inc. 8.750% 11/1/18 100 128 Verizon Communications Inc. 6.900% 4/15/38 310 344 Verizon Communications Inc. 8.950% 3/1/39 250 343 Verizon Communications Inc. 7.350% 4/1/39 165 196 Vodafone Group PLC 7.875% 2/15/30 300 358 Consumer Cyclical (7.1%) CVS Caremark Corp. 6.250% 6/1/27 250 263 Daimler Finance North America LLC 8.500% 1/18/31 175 216 Historic TW Inc. 6.625% 5/15/29 550 584 Home Depot Inc. 5.875% 12/16/36 75 74 Kohl's Corp. 6.875% 12/15/37 75 87 Lowe's Cos. Inc. 5.500% 10/15/35 275 275 McDonald's Corp. 6.300% 10/15/37 150 171 Target Corp. 7.000% 7/15/31 250 291 Target Corp. 6.500% 10/15/37 50 56 Viacom Inc. 6.875% 4/30/36 225 244 Wal-Mart Stores Inc. 5.875% 4/5/27 150 163 Wal-Mart Stores Inc. 7.550% 2/15/30 200 254 Wal-Mart Stores Inc. 5.250% 9/1/35 100 99 Wal-Mart Stores Inc. 6.500% 8/15/37 275 317 Wal-Mart Stores Inc. 5.625% 4/1/40 100 105 Yum! Brands Inc. 6.875% 11/15/37 100 112 Consumer Noncyclical (13.5%) Abbott Laboratories 6.150% 11/30/37 200 222 Abbott Laboratories 5.300% 5/27/40 75 73 Altria Group Inc. 9.950% 11/10/38 150 190 Altria Group Inc. 10.200% 2/6/39 150 193 Amgen Inc. 6.375% 6/1/37 125 140 Anheuser-Busch Cos. Inc. 6.450% 9/1/37 250 271 Archer-Daniels-Midland Co. 5.375% 9/15/35 250 253 AstraZeneca PLC 6.450% 9/15/37 275 310 Bristol-Myers Squibb Co. 6.125% 5/1/38 275 303 Coca-Cola Enterprises Inc. 8.500% 2/1/22 250 329 Covidien International Finance SA 6.550% 10/15/37 200 230 Diageo Capital PLC 5.875% 9/30/36 100 108 Eli Lilly & Co. 5.500% 3/15/27 200 211 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 225 254 Johnson & Johnson 4.950% 5/15/33 150 152 Kellogg Co. 7.450% 4/1/31 125 157 Koninklijke Philips Electronics NV 6.875% 3/11/38 100 118 Kraft Foods Inc. 7.000% 8/11/37 100 112 Kraft Foods Inc. 6.500% 2/9/40 300 318 Kroger Co. 7.500% 4/1/31 175 213 Mead Johnson Nutrition Co. 4.900% 11/1/19 200 205 Merck & Co. Inc. 6.400% 3/1/28 75 85 Merck & Co. Inc. 6.550% 9/15/37 150 178 Pepsi Bottling Group Inc. 7.000% 3/1/29 125 153 PepsiCo Inc./NC 5.500% 1/15/40 100 102 Pfizer Inc. 7.200% 3/15/39 275 339 Pharmacia Corp. 6.600% 12/1/28 250 286 Philip Morris International Inc. 6.375% 5/16/38 100 112 Procter & Gamble Co. 5.550% 3/5/37 425 450 Safeway Inc. 7.250% 2/1/31 125 148 Unilever Capital Corp. 5.900% 11/15/32 100 110 Energy (10.1%) Anadarko Petroleum Corp. 6.450% 9/15/36 325 311 Apache Corp. 6.000% 1/15/37 100 107 Canadian Natural Resources Ltd. 6.250% 3/15/38 250 258 Cenovus Energy Inc. 6.750% 11/15/39 175 191 ConocoPhillips Holding Co. 6.950% 4/15/29 125 148 Devon Financing Corp. ULC 7.875% 9/30/31 175 217 EnCana Corp. 6.625% 8/15/37 250 272 Halliburton Co. 7.450% 9/15/39 100 120 Hess Corp. 7.875% 10/1/29 100 121 Hess Corp. 7.300% 8/15/31 20 23 Husky Energy Inc. 7.250% 12/15/19 100 117 Nexen Inc. 6.400% 5/15/37 275 273 Petro-Canada 6.800% 5/15/38 250 270 Shell International Finance BV 6.375% 12/15/38 300 339 Suncor Energy Inc. 6.500% 6/15/38 150 156 Tosco Corp. 8.125% 2/15/30 450 584 Total Capital SA 4.250% 12/15/21 200 202 Transocean Inc. 6.800% 3/15/38 175 167 Valero Energy Corp. 6.625% 6/15/37 225 214 Weatherford International Ltd. 6.500% 8/1/36 200 183 Williams Cos. Inc. 7.875% 9/1/21 50 58 XTO Energy Inc. 6.100% 4/1/36 50 56 XTO Energy Inc. 6.750% 8/1/37 275 329 Technology (2.7%) Cisco Systems Inc. 5.900% 2/15/39 215 228 Cisco Systems Inc. 5.500% 1/15/40 75 75 International Business Machines Corp. 5.875% 11/29/32 250 270 Motorola Inc. 6.625% 11/15/37 100 95 Nokia Oyj 6.625% 5/15/39 100 113 Oracle Corp. 6.500% 4/15/38 200 228 Pitney Bowes Inc. 5.250% 1/15/37 150 157 Xerox Corp. 6.750% 12/15/39 100 107 Transportation (2.7%) Burlington Northern Santa Fe LLC 6.150% 5/1/37 75 80 Canadian National Railway Co. 6.375% 11/15/37 100 116 CSX Corp. 6.150% 5/1/37 275 285 2 Delta Air Lines Inc. 6.821% 8/10/22 169 163 Norfolk Southern Corp. 7.250% 2/15/31 275 328 Union Pacific Corp. 6.625% 2/1/29 250 274 United Parcel Service Inc. 6.200% 1/15/38 25 28 Utilities (16.5%) Electric (12.6%) Ameren Energy Generating Co. 7.950% 6/1/32 125 136 Appalachian Power Co. 7.000% 4/1/38 275 319 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 225 246 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 50 49 Duke Energy Carolinas LLC 6.050% 4/15/38 250 274 Duke Energy Indiana Inc. 6.450% 4/1/39 100 115 Exelon Generation Co. LLC 6.250% 10/1/39 250 256 FirstEnergy Corp. 7.375% 11/15/31 425 441 Florida Power & Light Co. 5.960% 4/1/39 400 431 Florida Power Corp. 6.400% 6/15/38 100 116 Georgia Power Co. 5.950% 2/1/39 200 212 Iberdrola USA Inc. 6.750% 7/15/36 90 94 Midamerican Energy Holdings Co. 6.125% 4/1/36 150 155 Midamerican Energy Holdings Co. 6.500% 9/15/37 250 271 Nisource Finance Corp. 6.125% 3/1/22 50 52 Northern States Power Co. 5.350% 11/1/39 100 100 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 300 353 Pacific Gas & Electric Co. 6.050% 3/1/34 100 105 Pacific Gas & Electric Co. 5.800% 3/1/37 200 205 Pacific Gas & Electric Co. 6.250% 3/1/39 50 54 PacifiCorp 6.000% 1/15/39 125 135 Potomac Electric Power Co. 6.500% 11/15/37 125 142 PSEG Power LLC 8.625% 4/15/31 150 195 Public Service Co. of Colorado 6.250% 9/1/37 150 168 Puget Sound Energy Inc. 5.795% 3/15/40 150 153 San Diego Gas & Electric Co. 6.125% 9/15/37 100 113 South Carolina Electric & Gas Co. 6.050% 1/15/38 175 189 Southern California Edison Co. 6.000% 1/15/34 425 463 Virginia Electric and Power Co. 8.875% 11/15/38 250 347 Natural Gas (3.9%) El Paso Natural Gas Co. 8.625% 1/15/22 150 183 Enbridge Energy Partners LP 7.500% 4/15/38 30 34 Energy Transfer Partners LP 7.500% 7/1/38 35 39 Enterprise Products Operating LLC 6.650% 10/15/34 125 127 Enterprise Products Operating LLC 6.125% 10/15/39 225 215 Kinder Morgan Energy Partners LP 6.950% 1/15/38 325 326 ONEOK Partners LP 6.650% 10/1/36 150 150 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 50 52 Sempra Energy 6.000% 10/15/39 150 152 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 25 26 TransCanada PipeLines Ltd. 6.200% 10/15/37 100 100 TransCanada PipeLines Ltd. 7.250% 8/15/38 200 232 TransCanada PipeLines Ltd. 7.625% 1/15/39 50 59 TransCanada PipeLines Ltd. 6.100% 6/1/40 50 49 Williams Partners LP 6.300% 4/15/40 75 73 Total Corporate Bonds (Cost $45,978) Market Value Coupon Shares ($000) Temporary Cash Investment (1.4%) Money Market Fund (1.4%) 3 Vanguard Market Liquidity Fund (Cost $633) 0.246% 633,284 633 Total Investments (99.7%) (Cost $46,831) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Securities with a value of $10,000 have been segregated as initial margin for open futures contracts. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) 10-Year U.S. Treasury Note September 2010 (1) (120) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Long-Term Corporate Bond Index Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations 220 Corporate Bonds 45,752 Temporary Cash Investments 633 Futures ContractsLiabilities 1 (1) Total 632 45,972 1 Represents variation margin on the last day of the reporting period. D. At May 31, 2010, the cost of investment securities for tax purposes was $46,831,000. Net unrealized depreciation of investment securities for tax purposes was $226,000, consisting of unrealized gains of $404,000 on securities that had risen in value since their purchase and $630,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mortgage-Backed Securities Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (100.4%) Conventional Mortgage-Backed Securities (97.2%) 1,2 Fannie Mae Pool 4.000% 12/1/181/1/40 1,531 1,559 1,2 Fannie Mae Pool 4.500% 3/1/186/1/40 3,209 3,086 1,2 Fannie Mae Pool 5.000% 2/1/136/1/40 6,628 5,839 1,2 Fannie Mae Pool 5.500% 12/1/166/1/40 9,863 7,086 1,2 Fannie Mae Pool 6.000% 12/1/136/1/40 5,918 4,465 1,2 Fannie Mae Pool 6.500% 4/1/166/1/38 1,208 1,320 1,2 Fannie Mae Pool 7.000% 12/1/294/1/37 205 227 1,2 Freddie Mac Gold Pool 4.000% 7/1/184/1/40 964 988 1,2 Freddie Mac Gold Pool 4.500% 4/1/186/1/40 3,381 3,126 1,2 Freddie Mac Gold Pool 5.000% 10/1/176/1/40 3,898 4,116 1,2 Freddie Mac Gold Pool 5.500% 11/1/172/1/39 3,883 4,049 1,2 Freddie Mac Gold Pool 6.000% 4/1/1411/1/37 2,680 2,904 1,2 Freddie Mac Gold Pool 6.500% 1/1/293/1/39 946 1,038 1,2 Freddie Mac Gold Pool 7.000% 5/1/2910/1/32 166 186 1,2 Freddie Mac Gold Pool 8.000% 11/1/22 5 6 2 Ginnie Mae I Pool 4.000% 7/15/396/1/40 198 198 2 Ginnie Mae I Pool 4.500% 9/15/182/15/40 1,331 1,369 2 Ginnie Mae I Pool 5.000% 1/15/186/1/40 2,490 2,627 2 Ginnie Mae I Pool 5.500% 11/15/326/1/40 2,459 1,677 2 Ginnie Mae I Pool 6.000% 8/15/3212/15/38 1,201 1,303 2 Ginnie Mae I Pool 6.500% 5/15/249/15/38 543 596 2 Ginnie Mae II Pool 4.500% 6/1/40 900 922 2 Ginnie Mae II Pool 5.000% 6/20/336/1/40 498 526 2 Ginnie Mae II Pool 5.500% 6/20/346/1/40 551 591 2 Ginnie Mae II Pool 6.000% 10/20/327/20/39 147 160 2 Ginnie Mae II Pool 6.500% 3/20/31 11 12 2 Ginnie Mae II Pool 7.000% 4/20/38 38 42 Nonconventional Mortgage-Backed Securities (3.2%) 1,2 Fannie Mae Pool 3.304% 1/1/40 48 49 1,2 Fannie Mae Pool 5.702% 3/1/37 721 762 1,2 Fannie Mae Pool 5.744% 4/1/37 151 160 1,2 Fannie Mae Pool 6.281% 9/1/37 97 104 1,2 Freddie Mac Non Gold Pool 3.315% 4/1/40 75 77 1,2 Freddie Mac Non Gold Pool 3.361% 5/1/40 50 51 1,2 Freddie Mac Non Gold Pool 3.632% 1/1/40 174 179 1,2 Freddie Mac Non Gold Pool 6.455% 2/1/37 238 255 Total U.S. Government and Agency Obligations (Cost $51,209) Shares Temporary Cash Investment (24.3%) Money Market Fund (24.3%) 3 Vanguard Market Liquidity Fund (Cost $12,509) 0.246% 12,509,004 12,509 Total Investments (124.7%) (Cost $63,718) Other Assets and Liabilities-Net (-24.7%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations 51,655 Temporary Cash Investments 12,509 Total 12,509 51,655 C. At May 31, 2010, the cost of investment securities for tax purposes was $63,718,000. Net unrealized appreciation of investment securities for tax purposes was $446,000, consisting of unrealized gains of $467,000 on securities that had risen in value since their purchase and $21,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Explorer Value Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (91.7%) 1 Consumer Discretionary (7.0%) * Interpublic Group of Cos. Inc. 112,300 938 Virgin Media Inc. 50,300 813 Chico's FAS Inc. 53,027 648 American Eagle Outfitters Inc. 40,600 532 Newell Rubbermaid Inc. 27,103 451 * Dollar Tree Inc. 6,147 385 Regis Corp. 19,647 361 * Exide Technologies 76,900 328 Tiffany & Co. 7,000 318 Meredith Corp. 8,061 271 * Dress Barn Inc. 9,000 246 Wendy's/Arby's Group Inc. Class A 51,600 233 * Cambium Learning Group Inc. 41,100 199 Consumer Staples (2.6%) JM Smucker Co. 8,900 492 * Ralcorp Holdings Inc. 6,400 384 Inter Parfums Inc. 23,678 370 * Winn-Dixie Stores Inc. 31,000 347 * NBTY Inc. 9,400 322 * Pantry Inc. 12,998 199 Energy (6.9%) * Concho Resources Inc. 25,665 1,336 St. Mary Land & Exploration Co. 13,603 588 * Resolute Energy Corp. 43,700 550 * Plains Exploration & Production Co. 20,800 460 * Oceaneering International Inc. 9,700 449 * Arena Resources Inc. 13,500 444 Holly Corp. 16,800 435 EXCO Resources Inc. 22,100 381 * Forest Oil Corp. 13,500 360 World Fuel Services Corp. 11,700 304 * Carrizo Oil & Gas Inc. 12,478 221 * Cal Dive International Inc. 12,300 68 Financials (26.5%) Willis Group Holdings PLC 35,300 1,081 First Citizens BancShares Inc. Class A 5,100 1,020 * Affiliated Managers Group Inc. 13,200 946 Aspen Insurance Holdings Ltd. 32,096 811 Endurance Specialty Holdings Ltd. 21,800 809 Marshall & Ilsley Corp. 95,800 781 Hudson City Bancorp Inc. 59,800 754 Comerica Inc. 18,800 716 Cash America International Inc. 18,100 669 Discover Financial Services 48,500 652 * SLM Corp. 55,800 620 Raymond James Financial Inc. 17,834 504 Fifth Third Bancorp 38,500 500 Southwest Bancorp Inc. 32,042 495 Argo Group International Holdings Ltd. 16,222 490 Corporate Office Properties Trust 12,897 489 Assured Guaranty Ltd. 29,100 489 HCC Insurance Holdings Inc. 17,733 445 First Community Bancshares Inc. 25,794 414 Columbia Banking System Inc. 18,338 410 Bank of the Ozarks Inc. 11,285 398 Assurant Inc. 11,200 389 Parkway Properties Inc. 22,900 386 * Texas Capital Bancshares Inc. 21,060 385 Entertainment Properties Trust 9,300 381 Northwest Bancshares Inc. 32,400 377 Synovus Financial Corp. 126,300 374 Flushing Financial Corp. 26,500 359 Hatteras Financial Corp. 12,500 346 Allied World Assurance Co. Holdings Ltd. 7,456 335 Regency Centers Corp. 8,800 323 Digital Realty Trust Inc. 5,340 304 * Investment Technology Group Inc. 18,000 303 National Retail Properties Inc. 13,704 301 GFI Group Inc. 49,774 301 Washington Federal Inc. 16,900 292 Brookline Bancorp Inc. 29,100 290 BOK Financial Corp. 5,340 270 Essex Property Trust Inc. 2,520 265 * optionsXpress Holdings Inc. 16,322 262 Realty Income Corp. 8,261 257 Renasant Corp. 17,621 253 Ares Capital Corp. 18,300 248 SWS Group Inc. 24,585 247 Validus Holdings Ltd. 9,573 235 * First Horizon National Corp. 17,935 223 * Penson Worldwide Inc. 25,895 175 * Pinnacle Financial Partners Inc. 8,867 121 Health Care (5.9%) Chemed Corp. 14,300 814 * King Pharmaceuticals Inc. 68,400 593 Beckman Coulter Inc. 10,100 580 * Henry Schein Inc. 10,000 564 * Coventry Health Care Inc. 25,100 520 Omnicare Inc. 15,800 397 * Martek Biosciences Corp. 19,000 353 Cooper Cos. Inc. 9,464 349 West Pharmaceutical Services Inc. 6,300 248 * Conmed Corp. 12,422 241 * IRIS International Inc. 12,500 130 Industrials (17.9%) RR Donnelley & Sons Co. 45,300 868 * FTI Consulting Inc. 16,100 688 * Atlas Air Worldwide Holdings Inc. 12,300 643 UTi Worldwide Inc. 42,500 614 Mueller Industries Inc. 20,400 541 JB Hunt Transport Services Inc. 14,400 497 Viad Corp. 21,300 493 * Teledyne Technologies Inc. 12,300 484 * Colfax Corp. 38,124 455 Granite Construction Inc. 15,100 448 * WABCO Holdings Inc. 14,106 429 Equifax Inc. 13,900 420 AO Smith Corp. 8,665 404 * GrafTech International Ltd. 24,300 404 * Celadon Group Inc. 28,338 386 * BE Aerospace Inc. 13,793 374 Herman Miller Inc. 19,400 373 * WESCO International Inc. 9,866 369 Snap-On Inc. 8,055 356 * Altra Holdings Inc. 28,415 355 * Beacon Roofing Supply Inc. 16,423 345 * Alliant Techsystems Inc. 5,000 344 Actuant Corp. Class A 16,121 326 Roper Industries Inc. 5,400 313 AMETEK Inc. 7,600 309 * RailAmerica Inc. 27,204 304 * Kirby Corp. 7,658 302 * Titan Machinery Inc. 22,066 286 Interface Inc. Class A 23,477 277 * Orbital Sciences Corp. 16,195 257 * DXP Enterprises Inc. 15,895 248 * KAR Auction Services Inc. 17,400 243 * Columbus McKinnon Corp. 14,585 239 Brink's Co. 10,300 233 * On Assignment Inc. 38,269 212 * Saia Inc. 12,696 190 * Furmanite Corp. 36,400 178 * CRA International Inc. 6,952 154 HNI Corp. 4,936 151 Information Technology (17.6%) CA Inc. 40,800 826 * j2 Global Communications Inc. 33,700 780 * Progress Software Corp. 24,300 776 * Axcelis Technologies Inc. 389,400 771 * Hewitt Associates Inc. Class A 20,300 756 * MicroStrategy Inc. Class A 9,700 747 Broadridge Financial Solutions Inc. 35,600 681 * Convergys Corp. 60,200 657 * Compuware Corp. 77,600 636 Earthlink Inc. 67,200 577 * Lexmark International Inc. Class A 13,401 503 * Cabot Microelectronics Corp. 12,900 473 Fair Isaac Corp. 19,600 455 * Synopsys Inc. 19,800 424 * ADC Telecommunications Inc. 44,939 371 Harris Corp. 7,900 371 * Actel Corp. 24,485 346 * SAIC Inc. 20,000 344 * Anaren Inc. 23,275 336 * Pericom Semiconductor Corp. 33,340 330 National Semiconductor Corp. 21,800 306 MTS Systems Corp. 10,367 303 DST Systems Inc. 7,900 303 * OSI Systems Inc. 11,386 299 * Insight Enterprises Inc. 20,400 297 * Orbotech Ltd. 24,300 274 * Avid Technology Inc. 17,230 232 * Coherent Inc. 6,549 231 Diebold Inc. 7,658 222 Jabil Circuit Inc. 15,387 211 * Integral Systems Inc. 29,422 201 * Littelfuse Inc. 4,378 158 * Virtusa Corp. 8,400 73 Materials (3.8%) Silgan Holdings Inc. 36,000 1,027 FMC Corp. 8,100 491 Albemarle Corp. 9,270 399 Cabot Corp. 13,502 378 HB Fuller Co. 17,400 371 Cytec Industries Inc. 6,142 262 * RTI International Metals Inc. 5,542 147 Telecommunication Services (0.9%) Windstream Corp. 36,900 394 * NII Holdings Inc. 10,500 383 Utilities (2.6%) Westar Energy Inc. 20,555 452 Allegheny Energy Inc. 21,800 446 Portland General Electric Co. 20,353 385 Allete Inc. 9,300 321 Piedmont Natural Gas Co. Inc. 11,386 289 Southwest Gas Corp. 7,355 218 Total Common Stocks (Cost $78,781) Market Value Coupon Shares ($000) Temporary Cash Investments (8.5%) 1 Money Market Fund (7.6%) 2 Vanguard Market Liquidity Fund 0.246% 6,191,000 6,191 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.9%) 3,4 Fannie Mae Discount Notes 0.300% 9/15/10 700 699 Total Temporary Cash Investments (Cost $6,890) Total Investments (100.2%) (Cost $85,671) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.8% and 2.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $699,000 have been segregated as initial margin for open futures contracts. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index June 2010 74 4,892 (144) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Explorer Value Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 74,462   Temporary Cash Investments 6,191 699  Futures ContractsLiabilities 1 (53)   Total 80,600 699  1 Represents variation margin on the last day of the reporting period. D. At May 31, 2010, the cost of investment securities for tax purposes was $85,671,000. Net unrealized depreciation of investment securities for tax purposes was $4,319,000, consisting of unrealized gains of $1,044,000 on securities that had risen in value since their purchase and $5,363,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD SCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 23, 2010 VANGUARD SCOTTSDALE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 23, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
